Exhibit 10.66
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS
NOTED WITH “*****.” AN UNREDACTED VERSION OF THIS DOCUMENT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
AMENDED AND RESTATED
OPERATING AGREEMENT
OF
TV GUIDE ENTERTAINMENT GROUP, LLC
Dated as of May 28, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     1  
 
           
Section 1.1
  Certain Defined Terms     1  
Section 1.2
  Table of Definitions     10  
 
            ARTICLE II FORMATION, TERM, PURPOSE AND POWERS     12  
 
           
Section 2.1
  Formation     12  
Section 2.2
  Name     13  
Section 2.3
  Term of Company/Agreement     13  
Section 2.4
  Principal Place of Business     14  
Section 2.5
  Title to Company Property     14  
Section 2.6
  Agent for Service of Process     14  
Section 2.7
  Purpose     14  
Section 2.8
  Powers of the Company     14  
Section 2.9
  Maintenance of Separate Existence     14  
Section 2.10
  No Personal Liability     15  
Section 2.11
  Admission of New Members and Transferees     15  
Section 2.12
  Withdrawals     15  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS    
15  
 
           
Section 3.1
  Organization and Qualification     15  
Section 3.2
  Authority     16  
Section 3.3
  No Conflict     16  
Section 3.4
  Governmental Consents and Approvals     16  
Section 3.5
  Securities Representations     16  
 
            ARTICLE IV CAPITAL CONTRIBUTIONS; FUNDING REQUIREMENTS     17  
 
           
Section 4.1
  Initial Capital Contributions     17  
Section 4.2
  Units     17  
Section 4.3
  Additional Units     18  
Section 4.4
  Additional Funding     18  
Section 4.5
  Status of Capital Contributions     18  
Section 4.6
  Capital Accounts     19  
 
            ARTICLE V BOARD OF MANAGERS; APPROVALS; MANAGERS AND OFFICERS     19
 
 
           
Section 5.1
  Management of the Company     19  
Section 5.2
  Board of Managers     20  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 5.3
  Frequency of Meetings     22  
Section 5.4
  Quorum     22  
Section 5.5
  Appointment of Managers; Removal of Managers; Vacancies     23  
Section 5.6
  Approval Required     24  
Section 5.7
  Member Approval Requirements     27  
Section 5.8
  Action by Written Consent     28  
Section 5.9
  Telephonic Meetings     28  
Section 5.10
  Company Minutes     28  
Section 5.11
  Conflict of Interest; Confidentiality     28  
Section 5.12
  Reimbursements     29  
Section 5.13
  Committees     29  
Section 5.14
  Officers     29  
 
            ARTICLE VI ALLOCATIONS; TAX MATTERS     31  
 
           
Section 6.1
  Allocations     31  
Section 6.2
  Special Allocations     31  
Section 6.3
  Curative Allocations     33  
Section 6.4
  Tax Allocations     33  
Section 6.5
  Tax Decisions     34  
Section 6.6
  Tax Sharing     34  
 
            ARTICLE VII DISTRIBUTIONS     35  
 
           
Section 7.1
  Distributions     35  
Section 7.2
  Liquidation Distribution     36  
Section 7.3
  Distribution Rules     36  
Section 7.4
  Limitations on Distribution     37  
 
            ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS     37  
 
           
Section 8.1
  Books and Records; Financial Statements     37  
Section 8.2
  Reporting Requirements     39  
Section 8.3
  Budget Matters     39  
 
            ARTICLE IX RESTRICTIONS ON TRANSFER     41  
 
           
Section 9.1
  Units Uncertificated     41  
Section 9.2
  Certain Restrictions on Transfer or Encumbrance     41  
Section 9.3
  Improper Transfer or Encumbrance     41  
Section 9.4
  Rights of First Offer     42  
Section 9.5
  Right of Co-Sale on Transfers by Members     43  
Section 9.6
  Drag-Along Right     44  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 9.7
  Call Option     47  
Section 9.8
  Transferees to Execute Agreement     49  
Section 9.9
  Fair Market Valuation and Methodology     50  
Section 9.10
  1% Call Option     51  
Section 9.11
  Lions Gate Transfer of Units Upon Indemnification Event     52  
 
            ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION     53  
 
           
Section 10.1
  No Dissolution     53  
Section 10.2
  Events Causing Dissolution     53  
Section 10.3
  Notice of Dissolution     53  
Section 10.4
  Liquidation     53  
Section 10.5
  Termination     54  
Section 10.6
  Claims of the Members     54  
 
            ARTICLE XI LIABILITY AND INDEMNIFICATION     54  
 
           
Section 11.1
  Liability of Members     54  
Section 11.2
  Indemnification by the Company     55  
Section 11.3
  Advancement of Expenses     56  
 
            ARTICLE XII OTHER AGREEMENTS     57  
 
           
Section 12.1
  Right to Purchase New Units     57  
Section 12.2
  Further Assurances     58  
Section 12.3
  Waiver of Fiduciary Duties/Corporate Opportunities     59  
Section 12.4
  Public Announcements     59  
Section 12.5
  Confidential Information     59  
Section 12.6
  New Investors to Execute Agreement     62  
Section 12.7
  Cooperation Upon a Change in Accounting Rules     62  
 
            ARTICLE XIII GENERAL PROVISIONS     63  
 
           
Section 13.1
  Fees and Expenses     63  
Section 13.2
  Amendment and Modification     63  
Section 13.3
  Waiver     63  
Section 13.4
  Notices     63  
Section 13.5
  Interpretation     64  
Section 13.6
  Entire Agreement     64  
Section 13.7
  No Third-Party Beneficiaries     64  
Section 13.8
  Governing Law     64  
Section 13.9
  Jurisdiction     64  
Section 13.10
  Assignment; Successors     66  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 13.11
  Enforcement     66  
Section 13.12
  Currency     66  
Section 13.13
  Severability     66  
Section 13.14
  Waiver of Jury Trial     66  
Section 13.15
  Counterparts     66  
Section 13.16
  Facsimile Signature     67  
Section 13.17
  Time of Essence     67  
Section 13.18
  No Presumption Against Drafting Party     67  

iv 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
OPERATING AGREEMENT
OF
TV GUIDE ENTERTAINMENT GROUP, LLC
     This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement) of TV GUIDE
ENTERTAINMENT GROUP, LLC, a Delaware limited liability company (the “Company”),
dated as of May 28, 2009, by and among the Company, Lionsgate Channels, Inc., a
Delaware corporation (“Lions Gate”), and TVGN Holdings, LLC, a Delaware limited
liability company (“TVGN”). Each of Lions Gate and TVGN are Members.
RECITALS
     A. The Company was formed as a corporation that elected to convert to a
limited liability company pursuant to the Delaware Limited Liability Company Act
(as amended from time to time, the “Act”) for the purposes and upon the terms
and conditions set forth herein.
     B. The Members desire to amend and restate the Operating Agreement of the
Company, as in effect prior to the date hereof, on the terms and conditions set
forth herein.
     C. The Company was formed to operate the Network Business (as such business
may be expanded in the future to include additional territories, distribution
channels and methodologies, the “Company Business”).
     D. The Company, TVGN and Lions Gate have entered into an Equity Purchase
Agreement, dated as of May 28, 2009 (the “Purchase Agreement”), pursuant to
which Lions Gate has sold to TVGN 49,000 Series A Preferred Units of the Company
and 49,000 Series B-1 Common Units of the Company, constituting 49% of the
aggregate fully diluted equity of the Company (the “Unit Sale”). For and in
consideration of the Unit Sale, TVGN has paid to or for the benefit of Lions
Gate the amount of US$123,048,699.00.
     E. Concurrent with the execution of this Agreement, Lions Gate and the
Company have entered into a Services Agreement (the “Services Agreement”),
pursuant to which Lions Gate will provide services to the Company related to the
Company Business (including as the Company Business is expanded or modified
during the term of the Services Agreement).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
Members hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms. For purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



          “Action” means any claim, action, suit, arbitration, inquiry,
proceeding, notice of violations, or investigation before or by any Governmental
Authority.
          “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person.
          “Aggregate Subscribers” means for any given calendar month and as
measured at the end of such calendar month, the aggregate number of subscribers
reported to the Company by each Carriage Provider in its report to the Company
received by the Company in such calendar month (e.g., if the Company has four
Carriage Providers who provide monthly reports for January on February 5, 6, 15
and 28, respectively, the Aggregate Subscribers for February is the total of the
subscribers reported in such four reports).
          “Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
          (i) the initial Asset Value of any asset (other than money)
contributed by a Member to the Company shall be the gross Fair Market Value of
such asset as determined in accordance with the methodology set forth in
Section 9.9, except that the initial Asset Value of the assets of the Company
deemed to have been contributed by the Members on the Closing Date shall be as
set forth on Schedule 2.1;
          (ii) the Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as approved by the Board of Managers
as of the following times: (A) the acquisition of an additional interest in the
Company by any new or existing Member, including the grant of a profit interest
in the Company; (B) the distribution by the Company to a Member of more than a
de minimis amount of property in respect of an interest in the Company; or
(C) the liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; provided, however, that
adjustments pursuant to clauses (A) and (B) above shall be made only if the
Board of Managers determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company; and
          (iii) the Asset Value of any Company asset distributed to any Member
shall be the gross Fair Market Value of such asset on the date of distribution,
as determined by the Board of Managers.
If the Asset Value of an asset has been determined or adjusted pursuant to
paragraph (i) or (ii), such Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset.
          “Assignment and Assumption Agreement” means that certain Assignment
and Assumption Agreement, dated as of the date hereof, by and among LGEI, Lions
Gate and the Company.
          “Available Cash” means, as of any date, the excess of (a) cash
received by the Company from its operations and investments and borrowings
during the applicable period over

2



--------------------------------------------------------------------------------



 



(b) (i) total current operating expenses, (ii) reasonable reserves for future
expenses, including amounts reasonably required to meet current and future
payments in respect of indebtedness of the Company as required to fund capital
improvements and business expansion, and (iii) a reserve for contingencies, with
each element as determined by the Board of Managers in good faith.
          “Bankruptcy” of a Person shall be deemed to occur for purposes of this
Agreement if:
          (iv) an involuntary petition under any bankruptcy or insolvency Law or
under the reorganization provisions of any such Law is filed with respect to
such Member or a receiver of or for the property of such Member is appointed
without acquiescence of such Member, which petition or appointment remains
undischarged or unstayed for an aggregate period of 90 days (whether or not
consecutive); or
          (v) a voluntary petition under any bankruptcy or insolvency Law or
under the reorganization provisions of any such Law is filed by such Member, a
voluntary assignment of such Member’s property for the benefit of creditors is
made, or a receiver of or for the property of such Member is appointed by, or
acquiesced in, by such Member.
          “beneficial owner” or “beneficially own” has the meaning given such
term in Rule 13d-3 under the Exchange Act; provided, that for purposes of
determining beneficial ownership, (i) a Person shall be deemed to be the
beneficial owner of any security which may be acquired by such Person, whether
within 60 days or thereafter, upon the conversion, exchange or exercise of any
warrants, options, rights or other securities and (ii) no Person shall be deemed
to beneficially own any security solely as a result of such Person’s execution
of this Agreement.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in New York
City
          “Capital Account” means, with respect to any Member, the account
maintained for such Member in accordance with the provisions of Section 4.6.
          “Capital Contribution” means, with respect to any Member, the
aggregate amount of money contributed to the Company and the Asset Value of any
property (other than money) contributed to the Company pursuant to Article IV.
In the case of a Member that acquires an interest in the Company by virtue of an
assignment or transfer in accordance with the terms of this Agreement, “Capital
Contribution” means the Capital Contribution of such Member’s predecessor to the
extent relating to the acquired interest.
          “Carriage Provider” means any multi system operator, satellite carrier
or similar provider carrying the whole channel of either the TVGuide Network or
any other television network owned by the Company.
          “Chief Executive Officer” means the Chairman, so long as the Company
has such an officer, and otherwise means the individual designated as such by
the Board of Managers.

3



--------------------------------------------------------------------------------



 



          “Closing Date” means the closing date of the transactions contemplated
by the Purchase Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commission” means the United States Securities and Exchange
Commission.
          “Common Capital Account” means, with respect to any Member, the
portion of the Capital Account of such Member attributable to Common Units, as
maintained in accordance with the principles of Section 4.6.
          “control”, including the terms “controlled by” and “under common
control with”, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, as
general partner, managing member or managing stockholder, by contract or
otherwise, including the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.
          “Covered Person” means a Member, any Affiliate of a Member, any
officer, director, manager, shareholder, employee, partner, member or
stockholder of a Member or its Affiliates, or any Manager or Officer of the
Company.
          “Depreciation” means, for each Fiscal Year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such
Fiscal Year or other period; provided, however, that if the Asset Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such Fiscal Year or other period, Depreciation shall be an amount
that bears the same ratio to such beginning Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction with respect to
such asset for such Fiscal Year or other period bears to such beginning adjusted
tax basis; provided further, that, if the federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year or other
period is zero, Depreciation shall be determined with reference to such
beginning Asset Value using any reasonable method selected by the Board of
Managers.
          “Encumbrance” means any charge, claim, limitation, condition,
equitable interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
          “Fair Market Value” of Units or other property, as the case may be,
means the cash price that a Third Party would pay to acquire all of such Units
(computed based upon the value of the Company and the Units on a fully diluted
basis after giving effect to the exercise of any and all outstanding conversion
rights, exchange rights, warrants and options, including the Option) or other
property in an arm’s-length transaction, assuming with respect to the Fair

4



--------------------------------------------------------------------------------



 



Market Value of Units that the Company was being sold in a manner reasonably
designed to solicit all possible participants and permit all interested Persons
an opportunity to participate and to achieve the best value reasonably available
to the Members at the time, taking into account all existing circumstances,
including, without limitation, the terms and conditions of all agreements
(including this Agreement) to which the Company is then a party or by which it
is otherwise benefited or affected, determined, unless otherwise specified, as
set forth in Section 9.9.
          “Fiscal Year” means (i) the period commencing on the date hereof and
ending on March 31, 2009, (ii) any subsequent twelve-month period commencing on
April 1st and ending on March 31st, unless otherwise required by applicable law.
          “GAAP” means United States generally accepted accounting principles as
in effect from time to time.
          “Governmental Authority” means any United States or any other
jurisdiction’s federal, national, supranational, state, provincial, local or
similar government, governmental, regulatory or administrative authority,
branch, agency or commission or any court, tribunal, or arbitral or judicial
body (including any grand jury).
          “Indemnification Amount” means either (a) the amount agreed by Lions
Gate and TVGN as owed in respect of an Indemnification Event or (b) the amount
found to be owed by Lions Gate to TVGN in respect of an Indemnification Event by
final determination of a court of competent jurisdiction.
          “Indemnification Event” means the occurrence of either (a) the failure
of either Lions Gate or LGEI to pay an amount as and when required under
Article VIII of the Purchase Agreement or (b) the failure of either Lions Gate
or LGEI to pay an amount owed to the Company pursuant to the Assignment and
Assumption Agreement promptly after the event giving rise to the obligation
thereto or the failure to perform any other obligation under the Assignment and
Assumption Agreement (after giving effect to any grace periods provided for in
the Assignment and Assumption Agreement).
          “Initial Public Offering” means the first underwritten public offering
of the equity interests of the Company pursuant to a registration statement
filed under the Securities Act resulting in aggregate net proceeds (after
expenses and underwriting commissions and discounts) to the Company and any
selling equityholders of at least *****; provided, that following such offering
the equity interests of the Company are listed on a United States or foreign
national securities exchange or quoted on a United States or foreign automated
securities quotation system.
          “Insolvency Event” means, with respect to any Person, (i) the filing
of a voluntary or involuntary case under any applicable bankruptcy or other
similar Law now or hereafter in effect, (ii) a liquidation or dissolution of the
Person or the institution of proceedings related thereto other than in
connection with a bona fide sale not in connection with an insolvency, (iii) an
assignment for the benefit of the Person’s creditors, (iv) a foreclosure on all
or substantially all of the assets of the Person, (v) the appointment of a
receiver, liquidator, custodian, trustee or

5



--------------------------------------------------------------------------------



 



similar official with respect to the Person, or (vi) a restructuring or
reorganization of the Person due to the insolvency of such Person.
          “Investment Member” means any Member who, at the time of determination
thereof, owns Investment Units.
          “Law” means any statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or order of any Governmental
Authority.
          “LGEC” means Lions Gate Entertainment Corp., a British Columbia
corporation, or its successor.
          “LGEI” means Lions Gate Entertainment Inc., a Delaware corporation.
          “Lions Gate Change in Control” means (i) any Person or group (such
term being used as defined in Section 13(s) and 14(d) of the Exchange Act as
amended) that acquires ownership or control of in excess of ***** of equity
securities having voting power to vote in the election of the board of directors
of LGEC, either on a fully diluted basis or based solely on the voting stock
then outstanding, (ii) if at any time, individuals who at the date hereof
constituted the board of directors of LGEC (together with any new directors
whose election by such board of directors or whose nomination for election by
the shareholders of LGEC, as the case may be, was approved by a vote of the
majority of the directors then still in office who were either directors at the
date hereof or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of LGEC then in office, or (iii) if at any time, Lions Gate is no
longer, directly or indirectly, wholly-owned by LGEC.
          “Macrovision” means Macrovision Solutions Corporation, a Delaware
corporation.
          “Macrovision Purchase Agreement” means that certain Equity Purchase
Agreement, dated as of January 5, 2009, by and among Gemstar-TV Guide
International, Inc., a Delaware Corporation, UV Corporation, a Delaware
corporation, TV Guide Entertainment Group, Inc., a Delaware Corporation and
Lions Gate, Entertainment, Inc., a Delaware corporation.
          “Majority Vote” means, with respect to any matter to be voted on
(i) by the Board of Managers, the written approval of, or the affirmative vote
by, a majority of the voting Managers serving on the Board of Managers;
provided, that (A) to the extent that TVGN has at least a 25.1% Percentage
Interest in the Voting Units and has appointed at least one TVGN Manager
pursuant to Section 5.2 hereof, at least one Manager voting in favor of any such
matter shall be a TVGN Manager and (B) to the extent that Lions Gate has at
least a 25.1% Percentage Interest in the Voting Units, has appointed at least
one Lions Gate Manager pursuant to Section 5.2 hereof and no Indemnification
Default has occurred pursuant to Section 9.11, at least one Manager voting in
favor of any such matter shall be a Lions Gate Manager, and (ii) by the Members,
upon majority of the Voting Units entitled to vote on such matter.
          “Material Amount” means, in each case, (i) an amount determined to be
material for such purpose by prior resolution approved by a Majority Vote of the
Board of Managers or

6



--------------------------------------------------------------------------------



 



(ii) to the extent the Board of Managers does not designate an amount for such
purpose pursuant to clause (i) above, an amount equal to or in excess of *****,
on a Fair Market Value basis, if applicable.
          “Member” means any Person named as a member of the Company on
Schedule 2.1 hereto and any Person admitted as an additional member of the
Company or a substitute member of the Company pursuant to the provisions of this
Agreement, in each case, solely in such Person’s capacity as a member of the
Company, until such time as such Person has transferred or disposed of all of
such Person’s Units in accordance with the provisions hereof.
          “Membership Interest” means, with respect to any Member, such Member’s
entire undivided economic interest in the Company, including, except as may
otherwise be provided in Article VI, each item of income, gain, loss, credit and
distributions of the Company, including any right of such Member to the return
of Capital Contributions and any interest thereon.
          “Mutually Designated Appraiser” means an investment banking firm
jointly designated by the investment banking firms initially appointed by the
interested parties to determine Fair Market Value pursuant to Section 9.9, which
must meet the following qualifications (the “Stated Qualifications”): it is a
United States-based investment bank of international standing with experience in
United States media company transactions, which is not an Affiliate of any
Member and which has not performed any significant work for any Member or any
Affiliate of any Member within the prior two years.
          “Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount
equal to the Company’s taxable income or loss for such Fiscal Year, determined
in accordance with Section 703(a) of the Code (but including in taxable income
or loss, for this purpose, all items of income, gain, loss or deduction required
to be stated separately pursuant to Section 703(a)(1) of the Code), with the
following adjustments:
          (i) any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be added to such taxable income or loss;
          (ii) any expenditures of the Company described in Section 705(a)(2)(B)
of the Code (or treated as expenditures described in Section 705(a)(2)(B) of the
Code pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations) and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be subtracted from such taxable income or loss;
          (iii) in the event the Asset Value of any asset of the Company is
adjusted in accordance with paragraph (ii) or paragraph (iii) of the definition
of “Asset Value” above, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Net Profits or Net Losses;
          (iv) gain or loss resulting from any disposition of any asset of the
Company with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Asset Value;

7



--------------------------------------------------------------------------------



 



          (v) in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” above; and
          (vi) any items which are specially allocated pursuant to Sections 6.2
and 6.3 shall not be taken into account in computing Net Profits or Net Losses.
The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 6.2 and 6.3 shall be determined by
applying rules analogous to those set forth in paragraphs (i) through (v) above.
          “Network Business” means the business of each of (A) TV Guide Network,
(B) TV Guide Network Broadband, (C) TV Guide Network Mobile, (D) TVGuide.com;
and (E) TV Guide Network Video on Demand.
          “New Units” means any Units, whether now authorized or not, and
rights, options or warrants to purchase Units, and securities of any type
whatsoever that are, or may become, convertible into or exchangeable or
exercisable for Units.
          “Notice Date” means the date that is 15 days after the date of an
event requiring a determination of Fair Market Value pursuant to Section 9.9.
          “Percentage Interest” means, when made in reference to the Series A
Preferred Units, the Series B-1 Common Units, the Series B-2 Common Units, the
Investment Units, the Common Units, the Voting Units or the Units, with respect
to any Member as of any date, a percentage representing the number of Series A
Preferred Units, Series B-1 Common Units, Series B-2 Common Units, Investment
Units, Common Units, Voting Units or Units, as applicable, beneficially owned by
such Member as of such date, divided by the aggregate number of Series A
Preferred Units, Series B-1 Common Units, Series B-2 Common Units, Investment
Units, Common Units, Voting Units or Units, as applicable, then outstanding.
          “Permitted Transferee” means, with respect to (i) any Member, (A) any
Affiliate of such Member of which such Member has more than 50% of the economic
ownership interest, and (ii) with respect to TVGN, any member of TVGN or any
entity controlled by TVGN or under common control with TVGN.
          “Person” means an individual, corporation, partnership, limited
liability company, limited liability partnership, joint venture, syndicate,
person, trust, association, organization or other entity, including any
Governmental Authority, and including any successor, by merger or otherwise, of
any of the foregoing.
          “PIK Dividend” means, in respect of any Series A Preferred Unit, as of
any date of determination, an amount equal to a return of ***** per annum,
compounded annually, on the Redemption Amount for such Series A Preferred Unit,
less any amounts received as a distribution pursuant to Section 7.1(a)(i).

8



--------------------------------------------------------------------------------



 



          “Preferred Capital Account” means, with respect to any Member, the
portion of the Capital Account of such Member attributable to Series A Preferred
Units, as maintained in accordance with the principles of Section 4.6.
          “Purchase Amount” means, as to any Investment Units, an aggregate
amount equal to the aggregate Capital Contributions made, or deemed made as
provided in Section 4.1, in cash in respect of such Investment Units as of any
date of determination (not including the PIK Dividend).
          “Redemption Amount” means in respect of any Series A Preferred Unit on
any given date an amount equal to the sum of (a) an amount equal to the
aggregate amount of the PIK Dividend as of such date plus (b) an amount equal to
(i) the aggregate Capital Contributions made, or deemed made as provided in
Section 4.1, in respect of such Series A Preferred Unit to such date minus
(ii) the aggregate payments and distributions made in respect of such Series A
Preferred Unit pursuant to Section 4.2(c), Section 7.1(a)(ii) and
Section 10.4(a)(ii) to such date.
          “Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Side Letter” means that certain Letter Agreement, dated May 28, 2009,
between LGEI, Lions Gate, the Company and TVGN.
          “Stated Qualifications” has the meaning set forth in the definition of
Mutually Designated Appraiser.
          “Subsidiary” means, with respect to any Person, any other Person
controlled by such first Person, directly or indirectly, through one of more
intermediaries.
          “Third Party” means any Person other than (i) a Member, (ii) an
Affiliate of a Member or of the Company, or (iii) a Permitted Transferee of a
Member.
          “Transfer” means, in respect of any Units, property or other assets,
any sale, assignment, hypothecation, Encumbrance, transfer, distribution or
other disposition thereof or of a participation therein, or other conveyance of
legal or beneficial interest therein, including rights to vote and to receive
dividends or other income with respect thereto, or any short position in a
security or any other action or position otherwise reducing risk related to
ownership through hedging or other derivative instruments, whether voluntarily
or by operation of Law, or any agreement or commitment to do any of the
foregoing.
          “Transferee” means any Person that is a transferee of all or a portion
of a Member’s Units.
          “TVGuide.com” means the public web business currently located at
www.tvguide.com, www.jumptheshark.com, www.tvshowsondvd.com,

9



--------------------------------------------------------------------------------



 



www.fansofrealitytv.com, www.m.tvguide.com and www.tv-now.com and which as of
the date hereof contains TV listings with entertainment and TV-related content
and products.
          “TV Guide Network” means the linear broadcast cable television network
that provides entertainment and television guidance related programming to
multi-channel video system operators, which is currently known as TV Guide
Network.
          “TV Guide Network Broadband” means an advertiser supported,
video-on-demand service featuring short-form and originally-produced and edited
entertainment programs which is distributed on major video portals.
          “TV Guide Network Mobile” means the business of repurposing TV Guide
Network television programming for mobile devices, which is currently solely
comprised of the Verizon V CAST deal in 2008.
          “TV Guide Network Video on Demand” means advertiser supported,
video-on-demand television programming services featuring short-form,
originally-produced entertainment programs.”
          “Unanimous Vote” means, with respect to any matter to be voted on by
the Board of Managers, the written approval of, or the affirmative vote by, all
of the voting Managers serving on the Board of Managers.
          “United States” means the United States of America.
          “Voting Units” means, (a) initially, the Series A Preferred Units so
long as any Series A Preferred Units remain outstanding and (b) to the extent
that no Series A Preferred Units remain outstanding, the Series B-1 Common
Units.
     Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections set forth below:

      Definition   Location
 
   
1% Call Event
  Section 9.10(b)
1% Call Notice
  Section 9.10(c)
1% Call Option
  Section 9.10(a)
1% Call Price
  Section 9.10(d)
1% Call Units
  Section 9.10(a)
Act
  Recitals
Additional Call Amount
  Section 9.7(c)
Affected Member
  Section 9.7(a)
Affiliate Agreement
  Section 5.6(b)
Agreement
  Preamble
Agreement Term
  Section 2.3(a)
Annual Budget
  Section 8.3(a)
Anticipated Shortfall
  Section 8.3(b)
Approved Budget
  Section 8.3(a)

10



--------------------------------------------------------------------------------



 



      Definition   Location
 
   
Approved Funding Requirements
  Section 8.3(a)
Arbitrator Budget
  Section 8.3(b)
Auditors
  Section 8.1(a)
Board of Managers
  Section 5.1
Call Consideration
  Section 9.7(a)
Call Exercise Notice
  Section 9.7(b)
Call Notice
  Section 9.7(a)
Call Notice Recipient
  Section 9.7(a)
Call Purchasing Member
  Section 9.7(b)
Call Selling Member
  Section 9.7(b)
Call Transaction
  Section 9.7(b)
Certificate
  Section 2.1(a)
Chair of the Board
  Section 5.2(a)
Common Units
  Section 4.2(a)
Company
  Preamble
Company Business
  Recitals
Confidential Information
  Section 12.5(a)
Conflict
  Section 5.11(a)
Corporate Opportunities Group
  Section 12.3(a)
Co-Sale Non-Electing Units
  Section 9.5(b)
Co-Sale Notice
  Section 9.5(a)
Co-Sale Participant
  Section 9.5(a)
Co-Sale Period
  Section 9.5(a)
Counter Offer
  Section 9.7(b)
Drag Transaction
  Section 9.6(b)
Drag-Along Exercise Notice
  Section 9.6(a)
Drag-Along Notice
  Section 9.6(a)
Drag-Along Participant
  Section 9.6(a)
Drag-Along Purchasing Member
  Section 9.6(g)
Drag-Along Transferring Member(s)
  Section 9.6(a)
First Offer
  Section 9.4(b)
HSR Act
  Section 3.4
Indemnification Default
  Section 9.11
Independent Manager
  Section 5.2(d)
Initial Budget
  Section 8.3(a)
Initiating Member
  Section 9.7(a)
Instituting Member
  Section 5.6(d)
Investment Units
  Section 4.2(a)
Issuance Notice
  Section 12.1(b)
Lions Gate
  Preamble
Lions Gate Manager
  Section 5.2(c)
Lions Gate Observer
  Section 5.2(c)
Liquidating Trustee
  Section 10.3
Losses
  Section 11.2(a)
Macrovision Award
  Section 5.6(d)

11



--------------------------------------------------------------------------------



 



      Definition   Location
 
   
Macrovision Claims
  Section 5.6(d)
Manager
  Section 5.2(a)
Net Price
  Section 9.10(e)
Offer Notice
  Section 9.4(a)
Offer Period
  Section 9.4(b)
Offer Price
  Section 9.4(a)
Offer Recipient(s)
  Section 9.4(a)
Offered Units
  Section 9.4(a)
Offering Member
  Section 9.4(a)
Officer
  Section 5.14(a)
Option Holder
  Section 9.10(a)
Option Issuer
  Section 9.10(a)
Prospective Transferee
  Section 9.8
Purchase Agreement
  Recitals
Regulatory Allocations
  Section 6.3
Representatives
  Section 12.5(a)
Series A Preferred Units
  Section 4.2(a)
Series B-1 Common Units
  Section 4.2(a)
Series B-2 Common Units
  Section 4.2(a)
Services Agreement
  Recitals
Stated Qualifications
  Section 1.1
Subscription Notice
  Section 12.1(c)
Subsequent Transaction
  Section 9.7(c)
Tax Distribution
  Section 7.1(b)
tax matters Member
  Section 6.5(b)
Transfer Notice
  Section 9.5(a)
Transferred Units
  Section 9.5(a)
Transferring Member
  Section 9.5(a)
TVGN
  Preamble
TVGN Manager
  Section 5.2(b)
TVGN Observer
  Section 5.2(b)
Unit Sale
  Recitals
Units
  Section 4.2(a)
Unsubscribed Units
  Section 12.1(c)

ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
     Section 2.1 Formation.
          (a) The Company has been formed as a Delaware limited liability
company by the filing on May 15, 2009 of a certificate of formation (as amended
from time to time, the “Certificate”) in the office of the Secretary of State of
the State of Delaware under and pursuant to Section 18-201 of the Act. B. James
Gladstone is hereby acknowledged as an “authorized person,” within the meaning
of the Act, to have executed, delivered and filed the Certificate on

12



--------------------------------------------------------------------------------



 



behalf of the Company, and such act is hereby ratified. The Members hereby
confirm the formation of the Company as a limited liability company under and
pursuant to the provisions of the Act and all other pertinent Laws of the State
of Delaware for the purposes and upon the terms and conditions hereinafter set
forth. The parties hereto agree that their rights, duties and liabilities and
the rights duties and liabilities of any additional Member admitted to the
Company in accordance with the terms hereof shall be as provided in the Act,
except as otherwise provided herein.
          (b) The name of each Member, together with the mailing address
thereof, the number of Units held thereby and the cash amount of Capital
Contributions made, or deemed made in accordance with Section 4.1, by each
Member in respect of such Units as of the Closing Date shall be listed on
Schedule 2.1 hereto. Each of the Members is hereby admitted as a Member of the
Company. Additional Members shall be admitted as Members of the Company only in
accordance with Section 2.11. The Chief Executive Officer, or a designee of the
Chief Executive Officer, shall be required to update Schedule 2.1 from time to
time, as necessary to reflect accurately the information therein as known by the
Chief Executive Officer, but no such update shall modify Schedule 2.1 in any
manner inconsistent with Section 2.11 or any other Section of this Agreement or
the Act. Any amendment or revision to Schedule 2.1 made in accordance with this
Agreement shall not be deemed an amendment to this Agreement for purposes of
Section 2.11. Any reference in this Agreement to Schedule 2.1 shall be deemed to
be a reference to such Schedule as amended and in effect from time to time.
          (c) The Chief Executive Officer of the Company, or a designee of the
Chief Executive Officer, is hereby designated as an authorized person, within
the meaning of the Act, to execute, deliver and file, or to cause the execution,
delivery and filing of, any amendments or restatements of the Certificate and
any other certificates, notices, statements or other instruments (and any
amendments and/or restatements thereof) necessary or advisable for the formation
of the Company or the operation of the Company in all jurisdictions where the
Company may elect to do business, but no such amendment, restatement or other
instrument may be executed, delivered or filed unless adopted in a manner
authorized by this Agreement.
     Section 2.2 Name. The name of the company formed hereby is TV Guide
Entertainment Group, LLC. The Company Business may not be conducted under any
other name unless approved by the Board of Managers.
     Section 2.3 Term of Company/Agreement.
          (a) The term of the Company commenced on the date of the filing of the
Certificate in the Office of the Secretary of State of the State of Delaware and
shall continue until the Company is dissolved and its affairs wound up in
accordance with the Act and the terms of this Agreement.
          (b) Subject to the earlier termination of the term of this Agreement
in accordance with Section 2.3(c), this Agreement shall be effective from the
date hereof until the closing of the Company’s Initial Public Offering (the
“Agreement Term”), upon which this Agreement shall automatically terminate and
the Members shall enter into a new operating agreement.

13



--------------------------------------------------------------------------------



 



          (c) This Agreement may be terminated prior to the end of the Agreement
Term only by virtue of a written agreement to that effect, executed by all
parties hereto.
          (d) In the event of termination of this Agreement as provided in this
Section 2.3, this Agreement shall forthwith become void and there shall be no
liability on the part of either party except (i) for the provisions of
Section 12.5 relating to confidentiality (as set forth in Section 12.5(f)),
Section 12.4 relating to public announcements, Section 13.1 relating to fees and
expenses, Section 13.4 relating to notices, Section 13.7 relating to third-party
beneficiaries, Section 13.8 relating to governing law, Section 13.9 relating to
jurisdiction and this Section 2.3(d) and (ii) that nothing herein shall relieve
either party from liability for any breach of this Agreement or any agreement
made as of the date hereof or subsequent thereto pursuant to this Agreement.
     Section 2.4 Principal Place of Business. The principal place of business of
the Company shall be 1800 North Highland Avenue, 7th Floor, Hollywood,
California 90028 or such other place as the Board of Managers may determine from
time to time, and the Company shall have other regional offices and operations
as the Board of Managers may determine from time to time.
     Section 2.5 Title to Company Property. All property of the Company, whether
real, personal or mixed, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any direct
ownership interest in such property.
     Section 2.6 Agent for Service of Process. The Company’s registered agent
for service of process in the State of Delaware shall be as set forth in the
Certificate.
     Section 2.7 Purpose. The purpose of the Company is to engage in (a) the
Company Business and (b) any and all lawful activities in accordance with the
Act that the Board of Managers deems necessary or advisable in connection with
the Company Business acting in a manner prescribed by Article V.
     Section 2.8 Powers of the Company. Subject to the limitations set forth in
this Agreement, the Company shall possess and may exercise all of the powers and
privileges granted to it by the Act, by any other Law or this Agreement,
together with all powers incidental thereto, so far as such powers are necessary
or convenient to the conduct, promotion or attainment of the purpose of the
Company set forth in Section 2.7.
     Section 2.9 Maintenance of Separate Existence. The Company shall do all
things necessary to maintain its limited liability company existence separate
and apart from each Member and any Affiliate of any Member, including
maintaining its books and records on a current basis separate from that of any
Affiliate of the Company or any other Person, and shall not commingle the
Company’s assets with those of any Affiliate of the Company or any other Person.
In furtherance, and not in limitation, of the foregoing, the Company shall not:
          (a) fail (i) to maintain or cause to be maintained by an agent under
the Company’s control physical possession of the records required to be kept
under the Act, (ii) to account for and manage all of its liabilities separately
from those of any other Person, including payment by it of administrative
expenses and taxes, other than income taxes, from its own assets

14



--------------------------------------------------------------------------------



 



or (iii) to identify or cause to be identified separately all of its assets from
those of any other Person;
          (b) commingle, or permit the commingling of, its funds with the funds
of any Member or any Affiliate of any Member or use its funds for other than the
Company’s uses; or
          (c) maintain, or permit the maintenance of, joint bank accounts or
other depository accounts to which any Member would have independent access.
     Section 2.10 No Personal Liability. Except as provided by the Act, no
Member or any Manager shall be personally liable for any obligations of the
Company. For the avoidance of doubt, notwithstanding any other provision to the
contrary contained in this Agreement, (i) except for loans contemplated by an
Approved Budget that have been agreed to by such Member or an Arbitrator Budget
that was proposed by such Member as specifically provided in Section 8.3(c), no
Member shall have any obligation or be required to make any loan or otherwise
advance any funds to the Company and (ii) in no circumstance shall TVGN or Lions
Gate have any obligation to make a Capital Contribution to the Company unless
such Capital Contribution has been approved by TVGN and Lions Gate pursuant to
Section 5.7.
     Section 2.11 Admission of New Members and Transferees.
          (a) New Members (other than Transferees) shall be admitted to the
Company only by Majority Vote of the Board of Managers on terms and conditions
which are consistent with this Agreement, the Certificate, the Act and any
applicable provision of Law. Any such new Members shall be issued Units and
shall participate in the management, profits, losses, and distributions of the
Company on such terms and with such amendments to this Agreement as are approved
by Majority Vote of the Board of Managers.
          (b) A Transferee will be admitted as a substitute or additional Member
only if the Transfer of Units to such Transferee is made in compliance with all
the requirements of Article IX and Section 4.2(b) (including, but not limited
to, the requirement that such Transferee become a party to this Agreement) and
the Transferee complies with all of the terms of this Agreement applicable to
it.
     Section 2.12 Withdrawals. No Member may withdraw or resign from the Company
without approval of such action by Majority Vote of the Board of Managers,
except as otherwise provided in the Act or this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS
     Each Member, severally but not jointly, represents and warrants to the
Company and each other Member as follows:
     Section 3.1 Organization and Qualification. Such Member, if an entity,
(a) is duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all necessary power and authority to

15



--------------------------------------------------------------------------------



 



own, lease and operate its properties and to carry on its business as it is now
being conducted and (b) is duly qualified or licensed as a foreign corporation
to do business, and in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for any such failures to
be so qualified or licensed and in good standing that would not prevent or
materially hinder the performance of the actions contemplated by this Agreement.
     Section 3.2 Authority. Such Member has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by such Member of this Agreement and the consummation by such Member
of the transactions contemplated hereby have been duly and validly authorized by
all requisite action on its part. This Agreement has been duly executed and
delivered by such Member and constitutes the legal, valid and binding obligation
of such Member, enforceable against such Member in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).
     Section 3.3 No Conflict. The execution, delivery and performance by such
Member of this Agreement does not and will not (a) conflict with or violate its
certificate of incorporation or bylaws or equivalent organizational documents,
if applicable, (b) conflict with or violate any Law applicable to such Member or
by which any property or asset of such Member is bound or affected or (c) result
in any breach of, constitute a default (or an event that, with notice or lapse
of time or both, would become a default) under, require any consent of any
Person pursuant to, or give to any Person any rights pursuant to, any contract,
agreement or arrangement by which such Member is bound, except, in the case of
the foregoing clauses (b) or (c), for any such conflicts, violations, breaches,
defaults or other occurrences that would not prevent or materially hinder the
performance of the actions contemplated by this Agreement.
     Section 3.4 Governmental Consents and Approvals. Such Member is not
required to file, seek or obtain any notice, authorization, approval, order,
permit or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by such Member of this Agreement or the
consummation of the transactions contemplated hereby, except for filings, if
any, required to be made under the Hart-Scott-Rodino Antitrust Improvement Act
of 1976, as amended (the “HSR Act”).
     Section 3.5 Securities Representations. Such Member represents and agrees
that the Units acquired pursuant hereto will be acquired for such Member’s own
account, for investment, and not with a view to the distribution or resale
thereof. Such Member further represents that it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of acquiring the Units. Such Member understands that such Units
have not been registered under the Securities Act or any state or other
securities laws, and cannot be sold, assigned, transferred, pledged or otherwise
disposed of unless so registered under the Securities Act and applicable state
or other securities laws or unless an exemption from the registration
requirements thereof is available.

16



--------------------------------------------------------------------------------



 



ARTICLE IV
CAPITAL CONTRIBUTIONS;
FUNDING REQUIREMENTS
     Section 4.1 Initial Capital Contributions. For Capital Account and tax
purposes, Lions Gate and TVGN are each deemed to have contributed an undivided
51% and 49% interest respectively in each of the assets held by the Company and
its Subsidiaries on the Closing Date in cash in the amount set forth opposite
such Member’s name on Schedule 2.1 hereto, which *****, and has received in
exchange therefor the number of Units set forth opposite such Member’s name on
Schedule 2.1 hereto.
     Section 4.2 Units.
          (a) Membership Interests in the Company shall be denominated as units.
The Company initially shall be authorized to issue three classes of units as
follows: (i) the Company shall initially be authorized to issue 100,000
“Series A Preferred Units”, (ii) the Company shall initially be authorized to
issue 100,000 “Series B-1 Common Units” and (iii) the Company shall initially be
authorized to issue 11,112 “Series B-2 Common Units”. References herein to
“Investment Units” shall mean both the Series A Preferred Units and the
Series B-1 Common Units. References herein to “Common Units” shall mean both the
Series B-1 Common Units and the Series B-2 Common Units. References herein to
“Units” shall mean the Series A Preferred Units, Series B-1 Common Units and
Series B-2 Common Units. All Series A Preferred Units shall have identical
rights in all respects as all other Series A Preferred Units except as otherwise
specified in this Agreement. All Series B-1 Common Units shall have identical
rights in all respects as all other Series B-1 Common Units except as otherwise
specified in this Agreement. All Series B-2 Common Units shall have identical
rights in all respects as all other Series B-2 Common Units except as otherwise
specified in this Agreement. Each Member hereby agrees that its interest in the
Company and in its Units shall for all purposes be personal property.
          (b) If any Series A Preferred Units are outstanding, in no event
(including specifically any Transfer under Sections 9.4, 9.5, 9.6, 9.7, 9.10 or
9.11) shall any Series A Preferred Units be issued or Transferred without
issuing or Transferring a corresponding number of Series B-1 Common Units and in
no event shall any Series B-1 Common Units be issued or transferred without
issuing or transferring a corresponding number of Series A Preferred Units. Any
attempted issuance or transfer in violation of this Section 4.2(b) shall be
governed by Section 9.3.
          (c) All Series A Preferred Units shall be redeemed by the Company on
10th anniversary of the Closing Date. The redemption amount payable to each such
Member that owns Series A Preferred Units shall be an amount equal to the
Redemption Amount in respect of such Series A Preferred Units at the time of
such redemption. To the extent that the Company is unable to redeem such Units
on the 10th anniversary of the Closing Date, the Company shall thereafter make
regular distributions at the end of each fiscal quarter of 100% of Available
Cash pro-rata in accordance with each Members’ Percentage Interest in the
Series A Preferred Units, pursuant to Section 7.1(a)(ii), until the Redemption
Amount is reduced to zero. Once the

17



--------------------------------------------------------------------------------



 



Redemption Amount has been reduced to zero (at any time, including due to
distributions pursuant to Sections 7.1(a)(i) and (ii)), the Series A Preferred
Units shall be extinguished.
     Section 4.3 Additional Units. In the event additional Units shall be issued
to a Member or to any other Person, or Units are sold or transferred to another
Member or any other Person and such Person shall be admitted as a Member in
accordance with the provisions of this Agreement, the Chief Executive Officer
shall amend Schedule 2.1 hereto in accordance with Section 2.1(b). Any Capital
Contribution to be made by such Person in exchange for Units shall be in the
form and amount determined by Majority Vote of the Board of Managers and the
amount of such Capital Contribution, if any, shall be credited to such Person’s
Capital Account; provided, that no additional Units will be issued to any Member
in exchange for additional Capital Contributions pursuant to Section 4.4 or
otherwise unless the issuance of such additional Units is approved by a Majority
Vote of the Board of Managers.
     Section 4.4 Additional Funding. In the event that the Board of Managers
determines that additional capital is required to support the operations of the
Company (including the Approved Funding Requirements), the Board of Managers may
procure funding through any one or a combination of the following means, at the
election of the Board of Managers by a Majority Vote of the Board of Managers:
          (a) revolving credit or other loan facilities provided by Third
Parties; or
          (b) request additional Capital Contributions from the Investment
Members in respect of their Investment Units, which Capital Contribution shall
be approved pursuant to Section 5.7.
     Section 4.5 Status of Capital Contributions.
          (a) No Member shall receive any interest, salary or drawing with
respect to its Capital Contributions or its Capital Account or for services
rendered on behalf of the Company or otherwise in its capacity as a Member,
except as otherwise provided in this Agreement or as approved by the Board of
Managers. Except as otherwise provided herein, no Member shall be permitted to
borrow, make an early withdrawal of, or demand or receive a return of any
Capital Contributions. Under circumstances requiring a return of any Capital
Contributions to a Member, except as otherwise expressly provided in this
Agreement, no Member shall have the right to receive property other than cash.
          (b) Except as otherwise provided herein, the Members shall be liable
only to make their Capital Contributions pursuant to this Article IV and only to
the extent such Capital Contributions have been approved pursuant to
Section 5.7, and no Member shall be required to lend any funds to the Company
or, after a Member’s Capital Contributions have been fully paid pursuant to this
Article IV, to make any additional Capital Contributions to the Company. No
Member shall have any personal liability for the repayment of any Capital
Contribution of any other Member or Transferee. Notwithstanding any other
provision in this Agreement, the obligations of the Members hereunder shall not
be, and shall not be deemed to be, a guaranty, maintenance agreement or other
similar agreement, or under any circumstances utilized to satisfy the general
obligations and liabilities of the Company.

18



--------------------------------------------------------------------------------



 



          (c) Any request for a Capital Contribution, including any Approved
Funding Requirements, any Anticipated Shortfall or other request for Capital
Contributions made pursuant to Sections 5.6(a)(vii) or (viii) or Section 8.3
shall only be made to the Investment Members pro-rata based on such Investment
Member’s Percentage Interest in the Investment Units. So long as any Member
making a Capital Contribution owns Series A Preferred Units, other than Capital
Contributions made or deemed made on the Closing Date pursuant to Section 4.1,
such Capital Contributions shall be allocated to such Member’s Series A
Preferred Units.
     Section 4.6 Capital Accounts.
          (a) An individual Capital Account shall be established and maintained
for each Member.
          (b) The Capital Account of each Member shall be maintained in
accordance with the following provisions:
               (i) to each Member’s Capital Account there shall be credited all
such Member’s Capital Contributions, such Member’s distributive share of Net
Profits, any items in the nature of income or gain that are specially allocated
to such Member pursuant to Article VI and the amount of any Company liabilities
that are assumed by such Member or that are secured by any Company assets
distributed to such Member;
               (ii) to such Member’s Capital Account there shall be debited the
amount of cash and the Asset Value of any Company assets distributed to such
Member pursuant to any provision of this Agreement, such Member’s distributive
share of Net Losses, any items in the nature of deductions or losses that are
specially allocated to such Member pursuant to Article VI and the amount of any
liabilities of such Member that are assumed by the Company or that are secured
by any property contributed by such Member to the Company;
               (iii) in the event all or some of a Member’s Units are sold in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest; and
               (iv) no Member shall be required to pay to the Company or to any
other Member or Person any deficit in such Member’s Capital Account upon
dissolution of the Company or otherwise.
This Section 4.6(b) is intended to comply with Section 1.704-1(b) of the
Regulations.
ARTICLE V
BOARD OF MANAGERS; APPROVALS; MANAGERS
AND OFFICERS
     Section 5.1 Management of the Company. The business and affairs of the
Company shall be managed by or under the direction of a board of managers (the
“Board of Managers”) which may from time to time by resolution delegate
authority to the Officers or to others to act on behalf of the Company. The
Board of Managers shall have the power to do any and all acts necessary,
convenient or incidental to or for the furtherance of the purposes of the
Company

19



--------------------------------------------------------------------------------



 



described herein, including all powers, statutory or otherwise, possessed by
managers of a limited liability company under the laws of the State of Delaware.
Each Manager is hereby designated a “manager” of the Company within the meaning
of the Act. Except as otherwise required by law, approval of any action by the
Board of Managers in accordance with this Agreement shall constitute approval of
such action by the Company. Except as otherwise provided in this Agreement, no
Member or Manager shall have the authority to bind the Company.
     Section 5.2 Board of Managers.
          (a) Subject to the other provisions of this Agreement, the Board of
Managers shall be composed of seven (7) or eight (8) managers (each, a
“Manager”), consisting of six (6) Managers entitled to vote, one (1) independent
Manager not entitled to vote (other than upon or after the occurrence of an
Indemnification Default), and for so long as the Chairman holds that position,
the Chairman ex-officio, who is not entitled to vote. The Board of Managers
shall select a chairperson (the “Chair of the Board”) who shall preside over
meetings of the Board of Managers; provided, that so long as either TVGN or
Lions Gate owns more than twenty five percent (25%) of the outstanding Voting
Units, the Chair of the Board shall be either a TVGN Manager (or the Chairman,
if the TVGN Managers have the right to appoint the Chair of the Board and so
elect to appoint the Chairman) or a Lions Gate Manager (or the Chairman, if the
Lions Gate Managers have the right to appoint the Chair of the Board and so
elect to appoint the Chairman)and shall be appointed as follows: (i) for the two
year period following the date hereof, the TVGN Managers shall have the sole
authority to appoint the Chair of the Board, (ii) for the two year period
following the period set forth in clause (i) above, the Lions Gate Managers
shall have the sole authority to appoint the Chair of the Board and
(iii) thereafter, the TVGN Managers and the Lions Gate Managers, respectively,
shall alternate in the sole authority to appoint the Chair of the Board for each
successive two year period. The initial Chair of the Board shall be the Person
set forth on Schedule 5.5(a).
          (b) So long as TVGN owns ***** or more of the outstanding Voting
Units, TVGN shall be entitled to appoint (a) three Persons to the Board of
Managers (each, a “TVGN Manager”) and (b) one Person to act as an observer to
the Board of Managers (the “TVGN Observer”); provided, that the TVGN Observer
shall have no right to vote in matters presented to the Board of Managers and
provided, further, that to the extent that TVGN transfers any portion of the
Voting Units owned by it as of the date hereof pursuant to the terms of this
Agreement, such transferee if such transferee has a Percentage Interest in the
Voting Units of ***** or more shall be entitled to appoint such number of
Persons to the Board of Managers as is agreed between TVGN and such transferee,
but in any case TVGN and such transferee shall be entitled to no more than three
such appointees in the aggregate; provided, further, that a TVGN transferee
(other than a Permitted Transferee) shall only be entitled to three appointees
if, after giving effect to such transfer, such transferee owns 25.1% or more of
the outstanding Voting Units.
          (c) So long as Lions Gate owns ***** or more of the outstanding Voting
Units, Lions Gate shall be entitled to appoint (a) three Persons to the Board of
Managers (each, a “Lions Gate Manager”) and (b) one Person to act as an observer
to the Board of Managers (the “Lions Gate Observer”); provided, that the Lions
Gate Observer shall have no

20



--------------------------------------------------------------------------------



 



right to vote in matters presented to the Board of Managers and provided,
further, that to the extent that Lions Gate transfers any portion of the Voting
Units owned by it as of the date hereof pursuant to the terms of this Agreement,
such transferee if such transferee has a Percentage Interest in the Voting Units
of ***** or more shall be entitled to appoint such number of Persons to the
Board of Managers as is agreed between Lions Gate and such transferee, but in
any case Lions Gate and such transferee shall be entitled to no more than three
such appointees in the aggregate; provided, further, that a Lions Gate
transferee (other than a Permitted Transferee) shall only be entitled to three
appointees if, after giving effect to such transfer, such transferee owns 25.1%
or more of the outstanding Voting Units.
          (d) So long as TVGN and Lions Gate each owns at least ***** of the
outstanding Voting Units, they shall be entitled jointly to appoint one
independent Person to the Board of Managers (the “Independent Manager”) mutually
acceptable to both parties, who shall not be an employee, officer or Manager of
any Member and who shall have experience with television distribution and
television programming in the United States. In the event TVGN and Lions Gate do
not agree on an appointee to serve as the Independent Manager after a vacancy
occurs on the Board of Managers as a result of the retirement, removal,
resignation or death of the Independent Manager (or in the case of the initial
Independent Manager, 30 days after the date hereof), the position shall remain
vacant. The Independent Manager shall be non-voting; provided, that upon or
after the occurrence of an Indemnification Default, the Independent Manager
shall be entitled to vote on all matters voted on by the Board of Managers,
which vote shall be included in the determination of a Majority Vote, Unanimous
Vote or otherwise. So long as TVGN and Lions Gate each owns at least ***** of
the outstanding Voting Units each shall be entitled to cause removal of the
Independent Manager for any reason or no reason. If at any time either of TVGN
or Lions Gate does not have at least ***** or more of the outstanding Voting
Units, as promptly as practicable the Independent Manager shall resign and,
following such resignation, the size of the Board shall be reduced by one (1).
          (e) Notwithstanding the foregoing, upon or after the occurrence of an
Indemnification Default, (i) Lions Gate shall not have the right to (A) approve
or appoint the Independent Manager, (B) fill any vacancy as a result of the
retirement, removal, resignation or death of the Independent Manager or
(C) remove or cause the removal or resignation of the Independent Manager and
(ii) TVGN shall have the sole authority to (X) approve or appoint the
Independent Manager, (Y) fill any vacancy as a result of the retirement,
removal, resignation or death of the Independent Manager and (Z) remove or cause
the removal or resignation of the Independent Manager.
          (f) The Chairman shall be a non-voting member of the Board of
Managers, ex-officio. If the Chairman is no longer Chief Executive Officer, the
Chief Executive Officer shall be an observer to the Board of Managers except as
determined by the Board of Managers and shall have no right to vote on any
matters presented to the Board of Managers for approval.
          (g) All vacancies in the Board of Managers shall be filled in
accordance with Section 5.5 hereof.

21



--------------------------------------------------------------------------------



 



     Section 5.3 Frequency of Meetings.
          (a) The Board of Managers shall meet no less frequently than quarterly
in the United States at such time and place as shall be determined by the Board
of Managers. Special meetings of the Board of Managers, to be held at such place
in the United States as shall be determined by the Board of Managers, shall be
called at the direction of the Chair of the Board, the Chief Executive Officer
or one or more Managers, and for reasonable cause shown (which is understood to
include, without limitation, any meeting called by a Manager to review any
determination made by the Company pursuant to this Agreement), upon not less
than five Business Days’ notice given by the Chair of the Board, the Chief
Executive Officer or the Secretary of the Company (which Officer shall give such
notice if properly directed to do so as aforesaid). Emergency meetings of the
Board of Managers may be held at such place in the United States as shall be
determined by the Board of Managers upon not less than two Business Days’
telephone notice (to be confirmed by written telecopier notice or electronic
transmission) given by any Manager, the Chair of the Board, the Chief Executive
Officer or the Secretary of the Company, specifying in reasonable detail the
nature of such emergency. For purposes of this Section 5.3, the term “emergency
meeting” shall include, but not be limited to, any meeting called with respect
to an action taken by less than the requisite Managers in violation of
Section 5.6 of this Agreement. Notwithstanding the foregoing, to the extent that
a Member has a right to appoint at least one Manager pursuant to Section 5.2
hereof, but has not appointed at least one Manager, either initially or due to
the resignation or removal of a previous appointee, notice of any special
meeting or emergency meeting shall be delivered to the relevant Member not less
than seven days before such meeting.
          (b) With respect to quarterly and other regular meetings of the Board
of Managers, not less than five Business Days before each such meeting, the
Chair of the Board shall deliver to each Manager, together with the notice of
each such meeting, an agenda specifying in reasonable detail the matters to be
discussed at the applicable meeting; provided, that to the extent that a Member
has a right to appoint at least one Manager pursuant to Section 5.2 hereof, but
has not appointed at least one Manager, either initially or due to the
resignation or removal of a previous appointee, notice of any such meeting shall
be delivered to the Member not less than seven days before such meeting. Any
Manager that wishes to have any additional matter discussed at any such meeting
shall give to the Secretary of the Company and each other Manager, not less than
two Business Days prior to any such meeting, notice of each matter it so wishes
to discuss.
          (c) Unless otherwise determined by the Board of Managers, all meetings
of the Board of Managers shall alternate between New York City and Los Angeles,
California.
     Section 5.4 Quorum. The presence of that number of Managers representing
(a) all Members entitled to appoint Managers and (b) representing a majority of
the outstanding Voting Units shall constitute a quorum. A quorum must exist at
all times of a meeting, including the reconvening of any meeting that has been
adjourned and any special or emergency meeting called pursuant to
Section 5.3(a), for any action taken at such meeting to be valid. For purposes
of this Section 5.4, in the case of any Member entitled to appoint more than one
Manager, such Member (or the number of Voting Units held thereby, as applicable)
shall be deemed to be “represented” if at least one Manager appointed by such
Member is present at the meeting and

22



--------------------------------------------------------------------------------



 



such Manager shall be permitted to vote all votes of the other Managers
appointed by such Member. Except as otherwise specified in this Agreement, all
decisions of the Board of Managers shall be taken by a Majority Vote at a
meeting at which a quorum exists for such decision or action to be valid.
     Section 5.5 Appointment of Managers; Removal of Managers; Vacancies.
          (a) The initial appointees of TVGN and Lions Gate for the Board of
Managers shall be as set forth on Schedule 5.5(a).
          (b) Either TVGN or Lions Gate may at any time remove any Manager
appointed solely by such Member pursuant to Section 5.2, with or without cause.
In the event that at any time after the date hereof, TVGN or Lions Gate no
longer has the right to appoint any Manager, such Member shall promptly take all
appropriate action to cause to resign those Managers appointed by it. In the
event either TVGN or Lions Gate loses the right to appoint the Independent
Manager pursuant to Section 5.2(d) the Members shall as promptly as practicable
take all appropriate action to cause the Independent Manager to resign;
provided, that to the extent Lions Gate loses the right to appoint the
Independent Manager pursuant to Section 5.2(e), TVGN shall have the sole right
to remove or cause the removal or resignation of the Independent Manager.
Subject to Section 5.2(e), the Independent Manager may be removed at any time
with or without cause as provided in Section 5.2(d). The Chairman may be removed
from the Board of Managers at any time with or without cause solely by a vote of
both TVGN and Lions Gate.
          (c) In the event a vacancy occurs on the Board of Managers as a result
of the retirement, removal, resignation or death of a Manager designated
pursuant to Section 5.2, such vacancy shall be filled by a person designated by
the Member, the retirement, removal, resignation or death of whose appointee
created the vacancy, unless such Member no longer has the right to appoint such
Manager, in which event the last sentence of this Section 5.5(c) shall apply.
Subject to Section 5.2(e), in the event a vacancy occurs on the Board of
Managers as a result of the retirement, removal, resignation or death of the
Independent Manager designated pursuant to Section 5.2(d), such vacancy shall be
filled by a person designated jointly by TVGN and Lions Gate, in accordance with
the procedures set forth in Section 5.2(d). In the event a vacancy occurs on the
Board of Managers as a result of the retirement, removal, resignation or death
of the Chairman, unless otherwise determined by TVGN and Lions Gate, such
position shall not be filled (provided Section 5.2(f) shall apply to the Chief
Executive Officer). Any Manager designated pursuant to this Section 5.5(c) shall
serve until the next annual meeting of Members, unless otherwise removed
pursuant to the terms of this Agreement. For purposes of clarity, and
notwithstanding the foregoing, in the event a vacancy occurs on the Board of
Managers as a result of the retirement, removal, resignation or death of a
Manager designated pursuant to Section 5.2, and a Member (or Members, as the
case may be) no longer has the right to appoint a replacement for such Manager
pursuant to the applicable subsection of Section 5.2, or the Independent Manager
position no longer exists pursuant to Section 5.5(b), the number of Managers
shall be reduced by the number of Managers subject to such retirement, removal,
resignation or death; provided, the number of voting Managers shall not be
reduced below one and in the event that no Member is otherwise entitled to
appoint a Manager, such Manager shall be elected (or removed) by a Majority Vote
of the Members holding Voting Units.

23



--------------------------------------------------------------------------------



 



     Section 5.6 Approval Required. Except as set forth in Sections 5.6(c) and
5.7, the Board of Managers shall have authority with respect to all aspects of
the operation of the Company. Except as otherwise specified herein, all matters
requiring approval by the Board of Managers shall be so approved by a Majority
Vote of the Managers.
          (a) Without limiting the generality of the foregoing, the Company
shall not take any of the following actions except pursuant to Majority Vote of
the Managers:
               (i) the appointment or termination of the Chief Executive Officer
or the Chief Financial Officer of the Company;
               (ii) the entering into by the Company of any material employment
agreement; provided, that the Board of Managers may, at its discretion, delegate
authority to the Chief Executive Officer of the Company in this matter;
               (iii) the entering into by the Company of any agreement, contract
or arrangement pursuant to which the Company is obligated to make payments in
the aggregate in excess of ***** or entitled to receive annual payments in
excess of ***** in the aggregate; provided, that the Board of Managers may, at
its discretion, delegate authority to the Chief Executive Officer of the Company
in this matter;
               (iv) the selection or replacement of the Auditors of the Company;
               (v) unless required by law or a change in GAAP, the making of any
material change in the accounting methods of the Company;
               (vi) the amendment or restatement of the constituent or
organizational documents of the Company;
               (vii) the adoption of any Annual Budget of the Company pursuant
to Section 8.3, including any amendment or other modification of any Approved
Budget, except as otherwise provided in such Approved Budget by the Board of
Managers; provided, that to the extent an Annual Budget expressly contemplates
or requires Capital Contributions from the Investment Members in respect of
their Investment Units, such Annual Budget must also be approved directly by the
Members pursuant to Section 5.7; provided further, that to the extent such
Annual Budget is not so approved by the Members pursuant to Section 5.7 within
10 Business Days after an approval by the Board of Managers, such Annual Budget
must be resubmitted to the Board of Managers for approval under this
Section 5.6(a)(vii); and provided further, that to the extent an Annual Budget
for any Fiscal Year is approved by the Board of Managers but not approved by the
Members more than once, the provisions of Section 8.3 shall apply;
               (viii) the making of any request for a Capital Contribution of
the Investment Members with respect to their Investment Units not explicitly
contemplated by an Approved Budget approved by the Members pursuant to
Section 5.7, which Capital Contribution must also be approved pursuant to
Section 5.7;

24



--------------------------------------------------------------------------------



 



               (ix) the adoption of a business plan, or any amendment or
modification of an approved business plan, including any material change in the
scope of the Company Business;
               (x) the incurrence, issuance, assumption, guarantee or
refinancing of any indebtedness of the Company in excess of $2 million other
than as specifically provided in the Initial Budget or an Annual Budget approved
pursuant to Section 8.3(a) or Member indebtedness as permitted under Section
8.3(c);
               (xi) the authorization, issuance, sale, acquisition, repurchase
or redemption, or registration by the Company of any Units or other equity
interest (or option, warrant, conversion or similar right with respect to any
equity interest) in or of the Company, including an Initial Public Offering;
               (xii) (A) the recapitalization, reorganization, dissolution,
liquidation or winding up of the Company or any Subsidiary of the Company,
(B) the commencement of a voluntary Bankruptcy proceeding or other similar
relief by the Company or any Subsidiary of the Company or (C) the approval of an
assignment for the benefit of the Company’s creditors or by a Subsidiary of the
Company for the benefit of its creditors;
               (xiii) the merger or consolidation with or acquisition by the
Company or any Subsidiary of the Company of an interest in any Person, or the
acquisition of a substantial portion of the assets or business of any Person or
any division or line of business thereof, or any other acquisition of material
assets;
               (xiv) the sale, transfer or other disposition by the Company or
any Subsidiary of the Company of any properties, assets or securities (A) in any
Material Amount or (B) outside the ordinary course of business;
               (xv) the declaration, making or payment of any dividend,
distribution or transfer (whether in cash, securities or other property) to the
Members other than pursuant to Section 7.1(b);
               (xvi) any change in the number of Managers serving on the Board
of Managers; other than a change required pursuant to Section 5.2 or Section 5.5
hereof;
               (xvii) the notice of, pursuit of or settlement of any claim or
demand and the resolution of any dispute pursuant to Section 3.4 (Post-Closing
Adjustments) of the Macrovision Purchase Agreement; and
               (xviii) the entering into of any contract, arrangement,
understanding or other similar agreement with respect to any of the foregoing
clauses (i)-(xvii).
          (b) Notwithstanding any provision of this Agreement to the contrary,
no transaction between the Company, on the one hand, and any Member or one or
more of its Affiliates, on the other hand (an “Affiliate Agreement”), shall be
entered into, and no terms thereof shall be changed or waived, unless the terms
of such transaction or any such proposed change or waiver are disclosed to each
of the Managers appointed by the Member not involved

25



--------------------------------------------------------------------------------



 



in such transaction and are approved by a Majority Vote of the Board of
Managers, except as provided in Section 5.6(c). Any notice, claim, approval,
waiver or any other action or failure to act (where a failure to act results in
an approval, waiver or the loss of any option or other right) given to or to be
given or taken by the Company under any Affiliate Agreement shall be controlled
by (i) TVGN, if the party to such Affiliate Agreement is Lions Gate or one of
its Affiliates, or (ii) Lions Gate, if the party to such Affiliate Agreement is
TVGN or one of its Affiliates. The provisions of this Section 5.6(b) shall not
apply to Member indebtedness contemplated by Section 8.3(c).
          (c) Notwithstanding any of the foregoing or any other provision of
this Agreement, Lions Gate acknowledges and agrees that its and its Affiliates’
agreements with the Company, including the Services Agreement, the Side Letter
and the Assignment and Assumption Agreement, are for the direct benefit of TVGN
as a Member, and that all of the representations, warranties, covenants and
agreements in such agreements may be enforced solely by TVGN directly on behalf
of the Company. Without limitation of the foregoing, (i) the Managers appointed
solely by TVGN shall have the sole responsibility and power to take (or to
refrain from taking) (A) with respect to the Services Agreement or the
Assignment and Assumption Agreement, any actions on behalf of the Company other
than the assertion by the Company of Indemnification Rights (as defined in the
Assignment and Assumption Agreement), which is governed by Section 5.6(d) of
this Agreement and (B) with respect to the Side Letter, any actions on behalf of
the Company to which Lions Gate is an adverse or opposing party, including in
either case, without limitation, the enforcement of any of the Company’s rights
and remedies thereunder (including with respect to any breach or alleged breach
of any representation, warranty, covenant or other agreement), and to consent to
(or withhold any consent to) any amendment, waiver, modification or termination
thereof, (ii) the Managers appointed by Lions Gate shall be disqualified from
voting on, and shall be required to remove themselves from, the consideration of
and voting on any matter relating to the Services Agreement, the Side Letter or
the Assignment and Assumption Agreement, or the exercise by the Company of its
rights and remedies thereunder, or the consideration or voting on any agreement
related to the provision of services to the Company where Lions Gate or one of
its Affiliates is the prospective party to an alternative to such services
agreement, and (iii) the requisite vote required for any of the foregoing
actions, if required to be approved by the Board of Managers, shall be
determined without reference to the Managers appointed solely by Lions Gate. For
the avoidance of doubt, the provisions of this Section 5.6(c) shall not preclude
Lions Gate from exercising its rights as a Member or the Lions Gate Managers
from considering or voting on any matter with respect to a Third Party under a
contract assigned to the Company pursuant to the Services Agreement or
Assignment and Assumption Agreement.
          (d) Notwithstanding any of the foregoing or any other provision of
this Agreement, the institution and prosecution of any actions, claims, demands,
suits or proceedings against Macrovision or any of its Affiliates or
Subsidiaries by the Company, based on the rights and remedies of the Company, in
its own capacity and as successor in interest to Lions Gate and its Affiliates
and Subsidiaries, under (i) the Macrovision Purchase Agreement, (ii) the
1/5/2009 Agreement (as defined in the Assignment and Assumption Agreement) and
(iii) the 2/28/2009 Agreement (as defined in the Assignment and Assumption
Agreement) (collectively, the “Macrovision Claims”), including, but not limited
to, any such actions, claims, demands, suits or proceedings pursuant to
Section 12.2 of the Macrovision Purchase Agreement (Indemnification

26



--------------------------------------------------------------------------------



 



by Seller and Parent), but not including any claims, demands, disputes or the
resolution thereof under Section 3.4 (Post-Closing Adjustments) of the
Macrovision Purchase Agreement, shall be subject only to the approval of either:
(i) a Majority Vote of the Managers or (ii) a unanimous vote of either the TVGN
Managers or the Lions Gate Managers where a Majority Vote is not otherwise
achieved; provided, that in the case of any Macrovision Claim instituted
pursuant to clause (ii) above, (A) TVGN, in the case that the TVGN Managers
approved such an action, or (B) Lions Gate, in the case that the Lions Gate
Managers approved such an action (in each case, the “Instituting Member”), shall
reimburse the Company, in cash, for all direct expenses, damages, costs or
penalties associated with such Macrovision Claim and will indemnify and hold
harmless the Company and the other Members for any direct costs, expenses and
damages incurred as a result of such Macrovision Claim, including any counter
claims or other claims that Macrovision may bring against the Company or Members
as a direct result of such Macrovision Claim; provided further, that, to the
extent that the Company receives any compensation, award or other remuneration
from Macrovision or any of its Affiliates or Subsidiaries as a result of such
Macrovision Claim (a “Macrovision Award”), the Company shall and the Members,
other than the Instituting Member, shall take all necessary action to cause the
Company to reimburse the Instituting Member an amount equal to the lesser of
(1) the amount of the Macrovision Award and (2) the amount of any costs,
expenses, damages or other amounts incurred by the Instituting Member as a
result of the Macrovision Claim, including any amounts reimbursed or paid to the
Company or other Members pursuant to the first proviso of this Section 5.6(d).
          (e) To the extent that any Member, or a Manager appointed by such
Member, is aware of a conflict of interest (i.e., an undisclosed direct
pecuniary interest) with respect to any license or other agreement being
considered by the Board of Managers, such Member or Manager, as applicable,
shall disclose such conflict of interest to the remaining Managers promptly upon
the discovery thereof; provided, that such conflict shall not preclude such
Manager from exercising its voting rights as set forth in this Section 5.6.
     Section 5.7 Member Approval Requirements. Notwithstanding any provision of
this Agreement to the contrary, the Company shall not take any of the following
actions without the prior approval of the Members as specified below:
          (a) the amendment or restatement of the constituent or organizational
documents of the Company, including but not limited to the Certificate and this
Agreement, shall be subject to a Majority Vote of the Members; provided, that
(i) so long as TVGN owns 25.1% or more of the outstanding Voting Units, any such
amendment or restatement must be approved by TVGN and, (ii) so long as Lions
Gate owns 25.1% or more of the outstanding Voting Units and no Indemnification
Default has occurred pursuant to Section 9.11, any such amendment or restatement
must be approved by Lions Gate; provided further, that such amendment or
restatement must be approved by any Member whose interests are
disproportionately adversely affected by such amendment or restatement; and,
provided further, that notwithstanding the foregoing, any amendment or
restatement contemplated hereby made in order to effectuate the issuance of new
equity of the Company in any form, including pursuant to a Capital Contribution
by the Members, which amendment or restatement has been approved by a Majority
Vote of the Board of Managers shall be deemed not to disproportionately
adversely affect the interests of any Member;

27



--------------------------------------------------------------------------------



 



          (b) any Annual Budget which explicitly contemplates a Capital
Contribution of the Members must be approved by a Majority Vote of the Members;
provided, that (a) so long as TVGN owns 25.1% or more of the outstanding Voting
Units, any such Annual Budget must be approved by TVGN and, (b) so long as Lions
Gate owns 25.1% or more of the outstanding Voting Units and no Indemnification
Default has occurred pursuant to Section 9.11, any such Annual Budget must be
approved by Lions Gate; and, provided further, that to the extent that any
Member, whose approval is not required pursuant hereto in order to approve any
such Annual Budget, does not so approve such budget, such disapproving Member
shall not be required to make a Capital Contribution contemplated thereby; and
          (c) the requirement of any Capital Contribution by the Members as
requested by the Board of Managers pursuant to Sections 4.4(b) and 5.6(a)(viii)
must be approved by a Majority Vote of the Members; provided, that (a) so long
as TVGN owns 25.1% or more of the outstanding Voting Units, any such Capital
Contribution must be approved by TVGN and, (b) so long as Lions Gate owns 25.1%
or more of the outstanding Voting Units and no Indemnification Default has
occurred pursuant to Section 9.11, any such Capital Contribution must be
approved by Lions Gate; and, provided further, that to the extent that any
Member, whose approval is not required pursuant hereto in order to approve any
such Capital Contribution, does not so approve such Capital Contribution, such
disapproving Member shall not be required to make such Capital Contribution.
     Section 5.8 Action by Written Consent. Any action required or permitted to
be taken by the Members or the Board of Managers, either at a meeting or
otherwise, may be taken without a meeting if the Members or the Managers, as the
case may be, by the vote required for the relevant action in accordance with
this Agreement, consent thereto in writing and the writing or writings are filed
with the minutes of proceedings of the Members or the Managers, as the case may
be. Written notice of the action to be taken by written consent will be given by
the Secretary of the Company to all Members or Managers, as the case may be, at
least two Business Days prior to the effectiveness of any such action.
     Section 5.9 Telephonic Meetings. Managers may participate in a meeting of
the Board of Managers by means of a conference telephone or similar
communications equipment through which all persons participating in the meeting
can hear each other, and such participation in a meeting shall constitute
presence in person at such meeting.
     Section 5.10 Company Minutes. The decisions and resolutions of the Board of
Managers shall be reported in minutes, which shall state the date, time and
place of the meeting (or the date of the written consent in lieu of meeting),
the Managers present at the meeting, the resolutions put to a vote (or the
subject of a written consent) and the results of such voting (or written
consent). The minutes shall be entered in a minute book kept at the principal
office of the Company and a copy of the minutes shall be provided to each
Manager.
     Section 5.11 Conflict of Interest; Confidentiality.
          (a) Each Manager, based on his or her knowledge and reasonable
judgment at such time, shall disclose to the Board of Managers any actual,
apparent, or potential financial interest, competitive interest, or other
conflict of interest (“Conflict”) that such Manager has in

28



--------------------------------------------------------------------------------



 



any matter or transaction presented for information, consideration or approval
of the Board of Managers immediately upon becoming aware of such Conflict,
unless the nature and extent of such Conflict are known or readily apparent to
the Board of Managers. No Manager shall be liable to the Company or the Members
if such Conflict has been disclosed to the Board of Managers and such Manager
has complied with any agreement between such Manager and the Board of Managers
as to resolution or avoidance of such Conflict.
          (b) Except as otherwise provided in this Agreement, no Manager shall
be disqualified from voting on, or shall be required to remove himself or
herself from the consideration of or voting on, any matter by reason of such
Manager’s or any related Person’s interest in such matter (it being understood
that in approving or disapproving any matter, a Manager may act to protect the
interest of such Manager or a related Person, as a Manager or in any other
capacity), so long as such Manager disclosed such interest to, or such interest
is reasonably apparent to, the other Managers.
          (c) Each Manager shall be bound by the confidentiality obligations
contained in Section 12.5. Any breach of such obligations shall be grounds for
removal from the Board of Managers, in addition to any other remedies available
to the Company at law or in equity. The Company may require individual Managers
to enter into agreements with the Company in accordance with this Agreement as a
condition to serving on the Board of Managers.
     Section 5.12 Reimbursements. Managers shall not receive any fees for
service on the Company’s Board of Managers, except for the Independent Manager
(who shall receive compensation as directed by the Board of Managers). The
Company shall reimburse the Managers for any reasonable out-of-pocket expenses
incurred by the Managers on behalf of the Company upon presentation of written
documentation therefor, in accordance with the Company’s standard reimbursement
procedures.
     Section 5.13 Committees. The Company shall establish and maintain such
committees of the Board of Managers as the Board of Managers shall determine
from time to time. Each such committee shall include an equal number of members
appointed by each of TVGN and Lions Gate, in addition to any other members.
     Section 5.14 Officers.
          (a) The Company shall have employees or agents who are denominated as
officers (including, but not limited to, a Chairman or other Chief Executive
Officer, one or more Vice Presidents, a Chief Financial Officer or a Treasurer,
one or more Assistant Treasurers, a Secretary, and one or more Assistant
Secretaries, as the Board of Managers may designate from time to time) (each, an
“Officer”), subject to the approval rights set forth in Section 5.6. The initial
Officers of the Company shall be the individuals whose names are set forth on
Schedule 5.14 hereto.
          (b) The Officers shall be subject to the authority of the Chief
Executive Officer, and the Chief Executive Officer and other Officers shall be
responsible for implementing the decisions of the Board of Managers and for
conducting the ordinary and usual business and affairs of the Company, subject
to the policies and limitations established by, and

29



--------------------------------------------------------------------------------



 



the supervision of, the Board of Managers and subject to the terms of this
Agreement, including Sections 5.6 and 5.7:
               (i) the making of tax, regulatory and other filings, or rendering
of periodic or other reports to governmental or other agencies having
jurisdiction over the business or assets of the Company;
               (ii) the acquisition or disposition of assets of the Company in
the ordinary course of its business;
               (iii) the use of the assets of the Company (including the
financing of the conduct of the operations of the Company, the lending of funds
to other Persons and the repayment of obligations of the Company);
               (iv) the negotiation, execution and performance of any contracts,
guarantees, credit arrangements, risk management, conveyances or other
instruments in the ordinary course of business;
               (v) the award of stock options or other incentive equity grants
pursuant to and in accordance with plans approved by the Board of Managers;
               (vi) the maintenance of insurance for the benefit of the
Officers, Managers and the Company; and
               (vii) the control of any matters affecting the rights and
obligations of the Company, including the bringing and defending of actions at
law or in equity and otherwise engaging in the conduct of litigation and the
incurring of legal expense and settlement of claims and litigation of less than
a Material Amount.
          (c) The Officers shall be entitled to receive for their services to
the Company such compensation as may be determined by the Board of Managers from
time to time, such compensation to be paid by the Company. The Officers shall at
all times be subject to the supervision and control of the Board of Managers and
shall conform to policies and programs established by the Board of Managers, and
the scope of the Officers’ authority shall be limited to such policies and
programs. The acts of the Officers shall bind the Company when within the scope
of the authority of such Officers. Except as otherwise authorized by the Board
of Managers, no other Person shall have authority to bind or act for, or assume
any obligations or responsibilities on behalf of, the Company. The Officers
shall keep the Board of Managers informed as to all matters of concern to the
Company. The Officers, in the performance of their duties as such, shall owe to
the Members duties of loyalty and due care of the type owed by the officers of a
corporation to the stockholders of such corporation under the laws of the State
of Delaware.
          (d) Notwithstanding the other provisions of this Agreement, the
Company and an Officer may agree to changes to (i) the Officer’s power or
authority, or (ii) to any other provision of this Agreement applicable to the
Officer in his capacity as such, but only (in each case) in an agreement in
writing expressly referencing this Agreement, signed by such Officer and the
Company, and only if such agreement is approved by both TVGN and Lions Gate.

30



--------------------------------------------------------------------------------



 



ARTICLE VI
ALLOCATIONS; TAX MATTERS
     Section 6.1 Allocations.
          (a) The Company’s Net Losses, subject to the special allocations
pursuant to Sections 6.2 and 6.3, shall be allocated for each Fiscal Year to the
Members as follows:
               (i) first, to the Members holding Common Units in proportion to
their respective positive Common Capital Account balances until the Common
Capital Account balance of each Member is reduced to zero;
               (ii) second, to the Members holding Series A Preferred Units in
proportion to their respective Percentage Interests in Series A Preferred Units
until the Preferred Capital Account of each Member holding Series A Preferred
Units is reduced to zero; and
               (iii) thereafter, to all Members holding Common Units in
accordance with their respective Percentage Interests in Common Units.
          (b) The Company’s Net Profits, subject to the special allocations
pursuant to Sections 6.2 and 6.3, shall be allocated for each Fiscal Year to the
Members as follows:
               (i) first, to the Members holding Series A Preferred Units in
proportion to their respective Percentage Interests in Series A Preferred Units
until the Preferred Capital Account balance of each Member is equal to the
aggregate of the Redemption Amounts for all Series A Preferred Units held by
such Member; and
               (ii) thereafter, to the Members holding Common Units in
proportion to their respective Percentage Interests in Common Units.
          (c) In the event allocations made under Section 6.1(a) or (b) would
result in the Preferred Capital Accounts of the Members, after giving effect to
all Capital Account adjustments attributable to Capital Contributions,
distributions and allocations of Net Profits and Net Losses for a Fiscal Year,
differing from the amount that would be distributed to the Members in respect of
Series A Preferred Units, or the Common Capital Accounts of the Members, after
giving effect to all Capital Account adjustments attributable to Capital
Contributions, distributions and allocations of Net Profits and Net Losses for a
Fiscal Year, differing from the amount that would be distributed to the Members
in respect of Common Units, if the Company were dissolved, its affairs wound up
and its assets sold for cash equal to their book values, all Company liabilities
were satisfied (limited with respect to each non-recourse liability to the book
values of the assets securing such liability) and the net assets of the Company
were distributed in accordance with Section 10.4(a), the Company may allocate
items of gross income, gain, loss or deduction (instead of Net Profit or Net
Loss) in accordance with Section 6.1(a) and (b) to minimize such difference.
          (d) In the event of the winding up and termination of the Company
pursuant to Section 10.4, the Members will continue to share Net Profits and Net
Losses during liquidation in the same manner as before liquidation; provided,
however, that in the event the

31



--------------------------------------------------------------------------------



 



amount that would be distributed to the Members pursuant to Section 10.4(a)(ii)
would exceed the Preferred Capital Accounts of the Members receiving such
distributions, after giving effect to all Capital Account adjustments
attributable to Capital Contributions, distributions and allocations of Net
Profits and Net Losses for the final Fiscal Year, a portion of such
distributions shall be treated as guaranteed payments to the extent necessary to
eliminate such excess.
     Section 6.2 Special Allocations.
          (a) Notwithstanding anything else contained in this Article VI, if any
Member has a deficit Capital Account for any fiscal period as a result of any
adjustment of the type described in Section 1.704-1(b)(2)(ii)(d)(4) through
(6) of the Regulations, then the Company’s income and gain will be specifically
allocated to such Member in an amount and manner sufficient to eliminate such
deficit as quickly as possible. Any special allocation of items of income or
gain pursuant to this Section 6.2(a) shall be taken into account in computing
subsequent allocations pursuant to Article VI so that the cumulative net amount
of all items allocated to each Member shall, to the extent possible, be equal to
the amount that would have been allocated to such Member if there had never been
any allocations pursuant to this Section 6.2(a). This Section 6.2(a) is intended
to comply with, and shall be interpreted to be consistent with, the qualified
income offset requirement of Section 1.704-1(b)(2)(ii) of the Regulations.
          (b) Deductions which are “partner nonrecourse deductions” (as defined
in Section 1.704-2(i)(1) of the Regulations) for any taxable year shall be
allocated to the Member that bears the economic risk of loss with respect to the
loan to which such partner nonrecourse deductions are attributable in accordance
with Section 1.704-2(i) of the Regulations. Nonrecourse deductions that are not
partner nonrecourse deductions shall be allocated to the Members pro-rata in
accordance with their respective Percentage Interests in the Units.
          (c) If during any taxable year there is a net decrease in “partnership
minimum gain” (as such term is defined by Sections 1.704-2(b)(2) and (d) of the
Regulations), then each Member shall be allocated items of income and gain for
such taxable year (and, if necessary, for subsequent taxable years) in the
manner provided in Sections 1.704-2(f) and (j) of the Regulations. Likewise, if
there is a net decrease during any taxable year in “partner nonrecourse debt
minimum gain” (as defined in Section 1.704-2(i)(2) of the Regulations), then any
Member with a share of that partner nonrecourse debt minimum gain as of the
beginning of such taxable year shall be allocated items of income and gain for
such taxable year (and, if necessary, for subsequent taxable years) in the
manner provided in Sections 1.704-2(i)(4) and 1.702-2(j) of the Regulations.
This Section 6.2(c) is intended to comply with, and shall be interpreted to be
consistent with, the minimum gain chargeback requirements of Sections 1.704-2(f)
and 1.704(2)(i) of the Regulations.
          (d) Solely for purposes of allocating excess nonrecourse liabilities
of the Company among the Members pursuant to Section 1.752-3(a)(3) of the
Regulations, the Members agree that their respective interests in the profits of
the Company are equal to their respective Percentage Interests in the Units,
unless otherwise agreed upon by Majority Vote of the Board of Managers.

32



--------------------------------------------------------------------------------



 



     Section 6.3 Curative Allocations. The allocations set forth in Section 6.2
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 6.3. Therefore,
notwithstanding any other provision of this Article VI (other than the
Regulatory Allocations), the Members shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all Company items were allocated pursuant to
this Article VI without regard to the Regulatory Allocations. In exercising
their discretion under this Section 6.3, the Members shall take into account
future Regulatory Allocations under Section 6.2 that, although not yet made, are
likely to offset other Regulatory Allocations previously made under Section 6.2.
     Section 6.4 Tax Allocations.
          (a) In accordance with Section 704(c) of the Code and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members using the “remedial method” so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its initial Asset Value (computed in accordance
with the definition of Asset Value).
          (b) In the event the Asset Value of any Company asset is adjusted
pursuant to paragraph (ii) of the definition of Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Asset Value in the same manner as under
Section 704(c) of the Code and the Regulations thereunder.
          (c) Any elections or other decisions relating to such allocations
shall be made by the tax matters Member in any manner that reasonably reflects
the purpose and intention of this Agreement. Allocations pursuant to this
Section 6.4 are solely for purposes of federal, state, and local taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Net Profit, Net Loss, other items, or distributions
pursuant to any provision of this Agreement.
          (d) Except as otherwise provided in this Agreement, all items of
Company gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Members in the same proportions as they share Net
Profit or Net Loss, or amounts specially allocated pursuant to Section 6.2 or
6.3 hereof, as the case may be, for the Fiscal Year.

33



--------------------------------------------------------------------------------



 



     Section 6.5 Tax Decisions.
          (a) The Company shall maintain its classification as a partnership for
federal and state income tax purposes, and the Members shall not take any
position that is inconsistent with this classification.
          (b) Lions Gate shall be the initial “tax matters partner” (referred to
herein as the “tax matters Member”) within the meaning of Section 6231(a)(7) of
the Code. A different tax matters Member may be selected at any time by Majority
Vote of the Board of Managers. The Company shall reimburse the tax matters
Member for reasonable expenses incurred by the tax matters Member in connection
with its duties and actions as tax matters Member.
          (c) With approval by Majority Vote of the Board of Managers, and
subject to Section 6.5(a), the Company may make all elections required or
permitted to be made by the Company under the Code (including an election under
Section 754 of the Code) and not otherwise expressly provided for in this
Agreement, in the manner that the Company determines will be most advantageous
to the Company; provided, that any election that could have an adverse effect on
Lions Gate or TVGN must be approved by such Member.
          (d) Any settlement or compromise of any tax audit, controversy or
other proceeding shall require the approval of Lions Gate and TVGN.
          (e) The Company shall furnish to the Members a copy of all notices or
other written communications received by the tax matters Member from the
Internal Revenue Service or any state or local taxing authority. The tax matters
Member shall provide a copy of the Company’s federal income tax return, in final
draft form, to the other Members at least 15 days prior to the date of its
filing, and shall cause all tax returns of the Company to be timely filed.
Copies of such returns shall be kept at the Company’s principal place of
business or at such other place as the tax matters Member shall determine and
shall be available for inspection by the Members or their duly authorized
representatives during regular business hours. The Company shall initially
retain KPMG LLP (the tax compliance team of which shall be selected by Majority
Vote of the Board of Managers) to prepare the income tax returns for the Company
and its Subsidiaries.
     Section 6.6 Tax Sharing.
          (a) If a Member incurs state tax liability as a result of being
required to include the Company’s revenue and/or expenses in a combined return
in a manner disproportionate to its ownership percentage in excess of the state
tax liability the Member would incur if it had no ownership interest in the
Company, the Company shall reimburse such Member in accordance with
Section 6.6(b). This section will only apply when one Member, by virtue of its
ownership percentage, is deemed to control the Company for one or more states’
unitary combination provisions and is required to include the Company or any of
its Subsidiaries in its combined return for such states and no other Member is
required to include the Company in the same state’s combined return. This
provision Section 6.6(a) does not apply (i) where more than one Member is
required to include the Company in a combined return or (ii) when a Member is
only required to include its proportionate share of revenue and/or expense in a
combined return,

34



--------------------------------------------------------------------------------



 



or (iii) where the Company or its Subsidiaries are required to directly pay any
taxes in respect of such taxing regime of such state.
          (b) The reimbursement required by this Section 6.6(b) is the amount of
additional state tax liability incurred by such Member, net of any other tax
benefit resulting from such Member’s additional state tax liability; provided,
however, that the amount of such reimbursement shall in no case exceed the state
tax liability that would have been incurred by the Company and its Subsidiaries
if the Company reported its revenue and expenses for such taxing regime on a
stand-alone basis.
          (c) If a Member’s state tax liability as a result of being required to
include the Company’s revenue and/or expenses in a combined return in a manner
disproportionate to its ownership percentage is less than the state tax
liability the Member would incur if it had no ownership interest in the Company,
the Member shall promptly pay over to the Company an amount reasonably
reflecting the net value of such benefit to the Member.
          (d) After each applicable return is prepared, a Member seeking
reimbursement under this Section 6.6 will provide a calculation demonstrating
the additional tax incurred by the Member resulting from the inclusion of the
Company. The Company will have ten days to review the calculation and, if the
Company does not object to the calculation, reimburse the Member. The Member
shall provide evidence of payment of such tax to the Company. The Company and
each Member agrees to treat this reimbursement as a payment of state taxes by
the Company for federal income tax purposes.
          (e) If as a result of a final “determination” (as defined in
Section 1313 of the Code or any similar provision of state law), a Member
receives a refund of any taxes in respect of which it received a reimbursement
pursuant to this Section 6.6 or it is otherwise determined that such taxes were
not owed by such Member, the Member shall promptly repay such reimbursement to
the Company.
ARTICLE VII
DISTRIBUTIONS
     Section 7.1 Distributions.
          (a) At such time as the Board of Managers may determine by Majority
Vote of the Board of Managers, subject to the terms of Section 7.1(b), the
Company shall make cash distributions to each Member as follows:
               (i) First, one hundred percent (100%) of the amounts approved for
distribution by the Board of Managers shall be distributed, in preference and
priority to any other distribution (other than a Tax Distribution) to the
Members holding Series A Preferred Units, pro-rata in accordance with their
respective Percentage Interests in such Series A Preferred Units, until there
have been distributed in respect of such Units an aggregate amount necessary to
reduce the PIK Dividend for all such Units to zero;
               (ii) Second, the balance, if any, of amounts approved for
distribution by the Board of Managers after distributions pursuant to the
foregoing subsections of Section

35



--------------------------------------------------------------------------------



 



7.1(a) shall be distributed, in preference and priority to any other
distribution (other than a Tax Distribution or distributions made pursuant to
Section 7.1(a)(i)) pro-rata in accordance with their respective Percentage
Interests in such Series A Preferred Units, until there have been distributed in
respect of such Units an aggregate amount necessary to reduce the Redemption
Amount for all such Units to zero; and
               (iii) Third, the balance, if any, of amounts approved for
distribution by the Board of Managers after the foregoing distributions pursuant
to this Section 7.1(a) shall be distributed to the Members, pro-rata in
accordance with their respective Percentage Interests in the Common Units.
          (b) Notwithstanding Section 7.1(a), within three (3) business days
after the issuance of statements of Company profits and losses for each fiscal
quarter, the Company shall, to the extent that cash is available consistent with
the expected or foreseeable cash needs of the Company, make cash distributions
to each Member pro-rata in accordance with their respective Percentage Interests
in the Units until each Member has received distributions pursuant to this
Section 7.1(b) at least equal to the Tax Distribution with respect to such
Member for such fiscal quarter. The “Tax Distribution” means the aggregate
amount by which (i) the United States federal and state income taxes that would
be payable by a Member who is an individual or corporate resident, whichever is
higher, of New York City, New York who pays tax at the highest marginal federal,
state, and local tax rate (taking into account the deductibility of state and
local income taxes) with respect to the income of the Company expected to be
allocated to such Member (taking into account the character of such income) in
respect of the portion of the Fiscal Year of the Company ending at the end of
such fiscal quarter, and after giving effect to all deductions and losses of the
Company expected to be allocated to such Member in respect of such portion of
the Fiscal Year exceeds (ii) all amounts previously distributed (or deemed
distributed) to such Member in respect of its Membership Interest pursuant to
this Agreement during such Fiscal Year of the Company (other than Tax
Distributions attributable to the prior Fiscal Year). Distributions pursuant to
this Section 7.1(b) shall not be required following a dissolution in accordance
with Article X. All Tax Distributions made to a Member pursuant to this
Section 7.1(b) shall be treated as advance distributions of, and shall reduce,
distributions to which such Member otherwise would be entitled under
Section 7.1(a) or Section 10.4(a)(ii) or (iii).
     Section 7.2 Liquidation Distribution. Distributions made upon liquidation
of the Company shall be made as provided in Section 10.4.
     Section 7.3 Distribution Rules.
          (a) All amounts withheld pursuant to the Code or any provision of any
state or local tax Law with respect to any payment, distribution or allocation
by the Company to the Members shall be treated as amounts distributed to the
Members pursuant to this Article VII for all purposes of this Agreement. The
Company is authorized and directed to withhold from distribution, or with
respect to allocations, to the Members and to pay over to any federal, state or
local government any amounts required to be so withheld pursuant to the Code or
any provision of any other federal, state or local Law and shall allocate such
amounts to those Members with respect to which such amounts were withheld. In
the event that the Company is

36



--------------------------------------------------------------------------------



 



obligated to pay any taxes with respect to any Member and there are no
distributions being made to such Member at such time or such distributions are
insufficient to cover such taxes, the Company may require such Member to pay to
the Company the amount of such tax required to be paid that is in excess of any
such distributions (which amount such Member shall pay to the Company
immediately upon request of the Company). Promptly upon learning of any
requirement under any provision of the Code or any other applicable Law
requiring the Company to withhold any sum from a distribution to a Member or to
make any payment to any taxing authority in respect of such Member, the Company
shall give written notice to such Member of such requirement and, if practicable
and if requested by such Member, shall cooperate with such Member in all lawful
respects to minimize or to eliminate any such withholding or payment.
          (b) A Member shall not have the status of, and is not entitled to the
remedies available to, a creditor of the Company with regard to distributions
that such Member becomes entitled to receive pursuant to this Agreement and the
Act.
     Section 7.4 Limitations on Distribution. Notwithstanding any provision to
the contrary contained in this Agreement, the Company shall not make a
distribution to any Member on account of its Units if such distribution would
violate Section 18-607 of the Act or other applicable Law.
ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS
     Section 8.1 Books and Records; Financial Statements.
          (a) At all times during the continuance of the Company, the Company
shall prepare and maintain separate books of account for the Company that shall
show a true and accurate record of all costs and expenses incurred, all charges
made, all credits made and received and all income derived in connection with
the operation of the Company Business in accordance with GAAP consistently
applied and, to the extent inconsistent therewith, in accordance with this
Agreement. Such books of account, together with a certified copy of this
Agreement and all other records of the Company, shall be maintained at the
principal place of business of the Company and shall be open to inspection and
examination at reasonable times and after reasonable advance notice to the
Company by each Member and its duly authorized Representatives for any purpose
reasonably related to such Member’s interest in the Company. The books of
account and the records of the Company shall be examined by, reported upon and
audited as of the end of each Fiscal Year by a firm of independent certified
public accountants that shall be selected by the Board of Managers (the
“Auditors”). It is agreed that the initial Auditors shall be Ernst & Young. TVGN
and Lions Gate shall each have the right to have a private audit of the
Company’s books and records conducted at reasonable times and after reasonable
advance notice to the Company for any purpose reasonably related to such
Member’s interest in the Company, but any such private audit shall be at the
expense of the Member desiring it, and it shall not be paid for out of Company
funds. Such private right to audit the books and records of the Company shall
also include the right to audit and make recommendations regarding the internal
control systems, policies and procedures and compliance therewith of the
Company.

37



--------------------------------------------------------------------------------



 



          (b) The following financial information, prepared in accordance with
GAAP, together with an operating report in a form to be determined by the Board
of Managers analyzing such information, shall be transmitted by the Company to
each Manager and each of TVGN and Lions Gate at the times hereinafter set forth:
               (i) Within 90 days after the close of each Fiscal Year, the
following financial statements, examined by and certified to by the Auditors:
               (A) the balance sheet of the Company as of the close of such
Fiscal Year;
               (B) a statement of Company Net Profits and Net Losses for such
Fiscal Year;
               (C) a statement of the Company’s cash flows for such Fiscal Year;
and
               (D) a statement of such Member’s Capital Account as of the close
of such Fiscal Year, and changes therein during such Fiscal Year.
               (ii) Within 90 days after the close of each Fiscal Year or, if
earlier, by January 30 following the end of the Fiscal Year, a final IRS
Schedule K-1 (and any state or local equivalent) and all supporting
documentation.
               (iii) As soon as available and in any event within 30 days after
the end of each fiscal quarter, balance sheets of the Company as of the end of
such quarter and statements of income and Company Net Profits and Net Losses for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter.
               (iv) As soon as practicable and in any event within 30 days
following the end of each calendar month, a monthly operating summary of the
Company’s activities in a form to be established by the Board of Managers, but
in any case, including the Aggregate Subscribers for such month.
          (c) Each Member shall provide to the Company upon request tax basis
information about assets contributed by it to the Company and such other tax
information reasonably requested by the Company and necessary for it to prepare
its financial reports or any tax returns
          (d) Each Member agrees to cause the Company to comply with Lions
Gate’s (and its Affiliates, including, its ultimate parent, Lions Gate
Entertainment Corp.’s) policies on internal controls in regards to compliance
with all Commission rules and regulations; provided, that the incremental cost
to the Company of such compliance for any actions that the Company would not
otherwise take or costs that the Company would not otherwise incur in the
ordinary course of business shall be reimbursed to the Company by Lions Gate and
shall not qualify as a Capital Contribution; provided further, that instituting
internal controls and the documentation thereof, to the extent not requiring the
hiring of additional personnel shall be considered in the ordinary course of the
Company’s business for purposes hereof.

38



--------------------------------------------------------------------------------



 



     Section 8.2 Reporting Requirements. The Company shall furnish or cause to
be furnished to each Manager and each of TVGN and Lions Gate, including to the
Independent Manager appointed by the Members pursuant to the terms and
conditions hereof:
          (a) as soon as possible and in any event within 10 days after the
Company has received notice of the occurrence of any default or event of default
continuing on the date of such statement under any agreement relating to any
material obligation of the Company, a statement of the Company setting forth
details of such default or event of default and the action which the Company has
taken and proposes to take with respect thereto;
          (b) promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its creditors, and copies of all tax
returns that the Company files with any federal or state taxing authority;
          (c) such other information regarding the condition or operations,
financial or otherwise, of the Company as any Manager, TVGN or Lions Gate may
from time to time reasonably request.
     Section 8.3 Budget Matters.
          (a) TVGN and Lions Gate have prepared and agreed upon the projected
expenditure schedules and a projected profit and loss statement for the Company
through the calendar year ending December 31, 2009 (the “Initial Budget”), which
is attached as Schedule 8.1 hereto. The Initial Budget, among other things,
includes a schedule setting forth any additional funding requirements that will
be required from the Members to fund the ongoing operations of the Company
(which may be funded, at the election of an Investment Member, out of
reinvestments of Available Cash distributable to such Investment Member during
the period covered by the Initial Budget), including identified business
expansion expenditures or acquisition expenditures through the calendar year
ending on December 31, 2009. Not later than November 1, 2009, and beginning with
the Fiscal Year ending March 31, 2011, and for each subsequent Fiscal Year, not
later than 60 days prior to the beginning of such Fiscal Year, the Company shall
prepare and submit to the Board of Managers for approval projected expenditure
schedules and a projected profit and loss statement for such Fiscal Year (each,
an “Annual Budget”), which the Board of Managers shall consider and vote upon in
accordance with Section 5.6(a) not later than 30 days prior to the beginning of
such Fiscal Year. The parties acknowledge that the Annual Budget for the Fiscal
Year ending March 31, 2011 will be a 15 month budget and the Board of Managers
will consider such budget not later than December 1, 2009. Each Annual Budget
shall be in a form substantially similar to the Initial Budget. The Initial
Budget and any subsequent approved Annual Budget are referred to as an “Approved
Budget”. The amount of any additional funding requirements, if any, set forth in
an Approved Budget as being requested of the Investment Members with respect to
their Investment Units to fund the ongoing operations of the Company and any
anticipated business expansion or acquisitions is referred to as the “Approved
Funding Requirements”.
          (b) In the event the Board of Managers does not approve a proposed
Annual Budget for a Fiscal Year prior to the first day of such Fiscal Year, the
CEO of LGEC and a managing director of TVGN shall negotiate for a period of 10
Business Days to endeavor to

39



--------------------------------------------------------------------------------



 



agree upon an Approved Budget. If, as a result of such negotiations, no Approved
Budget is approved, Lions Gate and TVGN shall attempt to agree upon a Third
Party arbitrator experienced in the media business. If after 5 Business Days no
Third Party arbitrator has been mutually agreed, each of Lions Gate and TVGN
shall submit three names (who are not required to be JAMS mediators or
arbitrators) to a JAMS mediator who will choose one arbitrator from one of such
lists. Not later than 10 Business Days after agreement on the selection of an
arbitrator, each of Lions Gate and TVGN shall submit a proposed Annual Budget to
the arbitrator; provided, that such proposed Annual Budgets shall in no event
require funding in excess of the maximum amount which may be provided by an
Investment Member as a loan to the Company pursuant to Section 8.3(c) below
(such additional funding, the “Anticipated Shortfall”); and provided further,
that the Investment Member proposing such Annual Budget must be willing to loan
an amount equal to 100% of the Anticipated Shortfall if the other Investment
Members do not agree to provide their pro-rata portion thereof to the Company,
as described below. Within 10 Business Days of the receipt of the proposed
Annual Budgets, the arbitrator will designate one of the two submitted Annual
Budgets, without change, supplement or other modification, as the Approved
Budget for the year (or if only one of Lions Gate or TVGN submitted a proposed
Annual Budget to the arbitrator, the proposed Annual Budget submitted will be
the Approved Budget for the year) (the “Arbitrator Budget”). The cost of the
arbitration shall be borne by the Company.
          (c) To the extent that an Investment Member does not agree to provide
its pro-rata portion, based on such Investment Member’s Percentage Interest of
the Investment Units, of any Anticipated Shortfall in an Arbitrator Budget,
Approved Funding Requirements in any Approved Budget or Capital Contribution
approved pursuant to Section 5.7(c), one or more of the other Investment Members
may provide such portion of the Anticipated Shortfall, Approved Funding
Requirements or Capital Contribution by way of a loan with (i) an interest rate
of LIBOR plus 4.0%, (ii) a term equal to the greater of (A) 18 months and
(B) the first opportunity to repay the loan as provided for in the Company’s
credit facilities or other senior debt instruments and (iii) which shall be
subordinated to senior indebtedness of the Company but payable in priority to
any distributions under Section 7.1(a) or on liquidation; provided that, the
Investment Member who submitted the proposed Annual Budget which is chosen as
the Arbitrator Budget shall be obligated to provide 100% of the amount of any
Anticipated Shortfall set forth in such Arbitrator Budget if the other
Investment Members do not agree to provide such funding as a Capital
Contribution. The outstanding principal amount of such loans shall not exceed
(1) for any given Fiscal Year, an amount in the aggregate equal to ***** and
(2) at any given time, an aggregate amount, together with all outstanding loans,
equal to *****. Notwithstanding the foregoing, for purposes of any Approved
Budget that is not an Arbitrator Budget or Capital Contribution approved by the
Members pursuant to Section 5.7(c), to the extent that the Investment Member
that does not agree to provide its pro-rata portion of any Approved Funding
Requirements or Capital Contribution holds less than 25.1% of the outstanding
Voting Units, the other Investment Members may agree to fund such portion of the
Approved Funding Requirement or Capital Contribution through additional Capital
Contributions. In the case of loans made pursuant to an Approved Budget that is
not an Arbitrator Budget or Capital Contributions approved by the Members
pursuant to Section 5.7(c), to the extent that the Company is not able to pay
back such a loan when it would otherwise become due, the Investment Member
making such a loan shall have the option of either extending the term of the
loan or requiring repayment of the loan in the form of an issuance of

40



--------------------------------------------------------------------------------



 



New Units, which shall be Investment Units issued in compliance with
Section 4.2(b), at a value per Investment Unit equal to the Fair Market Value
thereof. In the case of loans made pursuant to an Arbitrator Budget, to the
extent that the Company is not able to pay back such loan when it would
otherwise become due, the term of such loan shall be extended until such time as
the Company can repay such loan.
ARTICLE IX
RESTRICTIONS ON TRANSFER
     Section 9.1 Units Uncertificated. The Units shall not be represented by
certificates.
     Section 9.2 Certain Restrictions on Transfer or Encumbrance.
          (a) No Member shall, directly or indirectly (through the transfer of
capital stock of any Person that holds, or controls any Person that holds, any
Units), make or solicit any Transfer of any Units beneficially owned by such
Member, other than (i), in the case of Investment Units, any Transfer to a
Permitted Transferee, (ii), in the case of Investment Units, any Transfer by one
Member to another Member, (iii) or any Transfer in accordance with this
Article IX, provided, that all Transfers (including pursuant to the foregoing
clauses (i), (ii) and (iii)) must be in accordance with Section 4.2(b), and
provided, further, that the above prohibition on indirect Transfer shall not
apply to a Lions Gate Change in Control caused by any of the events described in
clauses (i) and (ii) of the definition thereof.
          (b) No Transfer of Units to a Permitted Transferee shall be effective
if a purpose or effect of such Transfer shall have been to circumvent the
provisions of this Section 9.2. Notwithstanding anything in Section 9.2 to the
contrary, each Member shall remain responsible for the performance of this
Agreement by each Permitted Transferee of such Member to which Units are
transferred. If any Permitted Transferee to which Units are Transferred pursuant
to Section 9.2(a) ceases to be a Permitted Transferee of the Member from which
it acquired such Units pursuant to such provision, such Person shall re-convey
such Units to such transferring Member immediately before such Person ceases to
be a Permitted Transferee of such transferring Member so long as such Person
knows of its upcoming change of status prior thereto. If such change of status
is not known until after its occurrence, the former Permitted Transferee shall
make such transfer to such transferring Member as soon as practicable after the
former Permitted Transferee receives notice thereof. Transfers by Lions Gate to
any Permitted Transferee shall be made subject to the assumption by such
Permitted Transferee of Lions Gate’s obligations regarding the 1% Call Option
pursuant to Section 9.10(f), to the extent applicable.
     Section 9.3 Improper Transfer or Encumbrance.
          (a) Any attempt not in compliance with this Agreement to make any
Transfer of all or any portion of a Member’s Units shall be null and void and of
no force and effect, the purported transferee shall have no rights or privileges
in or with respect to the Company, and the Company shall not give any effect in
the Company’s records to such attempted Transfer.
          (b) In the case of a Transfer or attempted Transfer of any Units or
other interest in the Company contrary to the provisions of this Agreement, the
parties engaging or

41



--------------------------------------------------------------------------------



 



attempting to engage in such Transfer shall indemnify and hold harmless the
Company and each of the Members from all Losses that such indemnified Persons
may incur (including, without limitation, incremental tax liability and
attorneys’ fees and expenses) in enforcing the provisions of this Agreement.
     Section 9.4 Rights of First Offer.
          (a) If at any time after the third anniversary of the Closing Date and
prior to the completion of an Initial Public Offering, any Member (the “Offering
Member”) desires to effect a Transfer of any or all of its Units to a Third
Party, the Offering Member shall deliver to each of the Investment Member(s)
(the “Offer Recipient(s)”) written notice (the “Offer Notice”) stating such
Offering Member’s intention to effect a Transfer and the number of Units
proposed to be subject to a Transfer (the “Offered Units”), the price, on a per
Unit basis, by series, at which the Offering Member proposes to sell the Offered
Units (the “Offer Price”) and the other material terms and conditions of the
proposed purchase (a “First Offer”).
          (b) Upon receipt of the Offer Notice, the Offer Recipient(s) may (but
shall not be required to), within 30 days from receipt of the Offer Notice (the
“Offer Period”), indicate whether or not it would like to purchase the Offered
Units by sending written notice to the Offering Member (a “First Offer
Acceptance”) stating such Offer Recipient’s intention to purchase all, but not
less than all, of the Offered Units for the Offer Price (which must be paid in
cash) and on the other terms set forth in the Offer Notice. Upon delivery of the
First Offer Acceptance, the Offer Recipient shall then be obligated to purchase
and the Offering Member shall be obligated to sell the Offered Units on the
terms and conditions set forth in the Offer Notice.
          (c) To the extent that any Offer Recipient does not send a First Offer
Acceptance during the Offer Period to the Offering Member, the Offer Recipient
shall be deemed to have rejected such First Offer. To the extent that the Offer
Recipient(s) reject or are deemed to reject any First Offer during the Offer
Period, the Offering Member may, thereafter, sell the Offered Shares to any
Third Party for the Offer Price or an amount greater than the Offer Price (which
may be paid in cash or other consideration). For purposes of the calculation of
compliance herewith, the value of any non-cash consideration shall be the Fair
Market Value of such consideration.
          (d) In the event that the Offering Member elects to sell any Offered
Units to a Third Party pursuant to Section 9.4(c), the Third-Party purchaser
must enter into a definitive purchase agreement no more than 90 days after the
expiration of the Offer Period and complete the purchase of such Offered Units
no more than 150 days (or longer, if the HSR Act so requires but in no event
longer than 180 days) after the expiration of the Offer Period. In the event the
purchase of any Offered Units by a Third-Party purchaser pursuant to this
Section 9.4(d) is not completed in accordance with, and during the time period
provided for under, the provisions of this Section 9.4(d), then such purchase
and sale shall be void and the provisions of this Section 9.4 shall again apply
to any proposed Transfer of such Units to a Third Party, and such Offering
Member shall not thereafter effect a Transfer or offer to Transfer such Units
without again complying with this Section 9.4.

42



--------------------------------------------------------------------------------



 



     Section 9.5 Right of Co-Sale on Transfers by Members.
          (a) If at any time after the third anniversary of the Closing Date and
prior to the completion of an Initial Public Offering, an Investment Member (a
“Transferring Member”) proposes to effect a Transfer of Investment Units to a
Third Party in any transaction or series of related transactions, each other
Investment Member (a “Co-Sale Participant”) shall have the right to participate
in the Transfer in the manner set forth in this Section 9.5. At least 30 days
prior to entering into any definitive agreement for such Transfer, the
Transferring Member shall deliver to the Company and each Co-Sale Participant
notice (the “Transfer Notice”) stating (i) the name of the proposed Transferee,
(ii) the number of Investment Units proposed to be Transferred (the “Transferred
Units”), (iii) the proposed purchase price therefor and (iv) the other material
terms and conditions of the proposed Transfer, including the proposed Transfer
date. Such notice shall be accompanied by a written offer from the proposed
Transferee to purchase the Transferred Units. Each Co-Sale Participant may
effect a Transfer to the proposed Transferee identified in the Transfer Notice
such Co-Sale Participant’s pro-rata portion, calculated in accordance with
Section 9.5(b), of the Transferred Units by giving written notice (a “Co-Sale
Notice”) to the Transferring Member and the Company within the 30-day period
after the delivery of the Transfer Notice (the “Co-Sale Period”), which notice
shall state that such Co-Sale Participant elects to exercise its rights of
co-sale under this Section 9.5 and shall state the maximum number of Investment
Units sought to be transferred, including the number of such Investment Units it
would transfer if one or more Co-Sale Participants do not elect to convey their
full pro-rata portion of Transferred Units in such Transfer.
          (b) Each Co-Sale Participant’s pro-rata portion of the Transferred
Units shall, on any Transfer date, be equal to the product of (x) the number of
Transferred Units and (y) a fraction, the numerator of which is the number of
Investment Units beneficially owned by such Co-Sale Participant and the
denominator of which is the aggregate number of Investment Units beneficially
owned by all Co-Sale Participants and the Transferring Member as of such date.
In the event any such Co-Sale Participant elects to exercise its co-sale rights
with respect to less than all of its pro-rata portion of Transferred Units (such
remaining securities, the “Co-Sale Non-Electing Units”), the Co-Sale
Participants (other than holders of Co-Sale Non-Electing Units) shall be
entitled to sell additional Investment Units equal in the aggregate to the
number of Co-Sale Non-Electing Units (less the Transferring Member’s pro-rata
portion of such Co-Sale Non-Electing Units, determined as if the Transferring
Member were a Co-Sale Participant electing to transfer Investment Units),
pro-rata in accordance with the respective number of Investment Units held by
each Co-Sale Participant and the Investment Units held by the Transferring
Member, up to the maximum number of Investment Units elected for sale by the
respective Co-Sale Participant as set forth in its Co-Sale Notice. The proposed
Transferee shall not be obligated to purchase a number of Investment Units
exceeding that set forth in the Transfer Notice and in the event such Transferee
elects to purchase less than all of the additional Investment Units sought to be
transferred by the Co-Sale Participants, the number of Investment Units to be
transferred by the Transferring Member and each such Co-Sale Participant shall
be reduced on a pro-rata basis. The Transferring Member shall, within five days
after the expiration of the Co-Sale Period, notify each Co-Sale Participant that
has elected to exercise its rights of co-sale hereunder as to the number of
Investment Units of such Co-Sale Participant to be included in the sale pursuant
to the above allocation.

43



--------------------------------------------------------------------------------



 



          (c) Each Co-Sale Participant, in exercising its right of co-sale
hereunder, may participate in the Transfer by delivering to the Transferring
Member at the closing of the Transfer of the Transferred Units the Investment
Units to be transferred by such Co-Sale Participant, with assignment documents
executed in blank or in favor of the applicable purchaser, together with such
other documents as are necessary to convey to the applicable Third Party
purchaser the Investment Units to be transferred by such Co-Sale Participant, in
form and substance reasonably satisfactory to such purchaser. At such closing,
the purchaser shall remit directly to each Co-Sale Participant, by wire transfer
if available and if requested by such Co-Sale Participant, the consideration for
such Co-Sale Participant’s Investment Units sold pursuant thereto. In connection
with the transaction contemplated by this Section 9.5, each Co-Sale Participant
will agree to make the same representations, covenants, indemnities and
agreements as the Transferring Member so long as they are made severally and not
jointly and the liabilities thereunder are borne on a pro-rata basis based on
the consideration to be received by each Member, not to exceed such Co-Sale
Participant’s proceeds from the sale; provided, that any representation made by
a Co-Sale Participant shall relate only to such Co-Sale Participant and its
Investment Units and any liability for a breach thereof shall be borne by such
Member.
          (d) A definitive purchase agreement(s) for the sale of the Investment
Units owned by the Transferring Member and all Co-Sale Participants who have
elected to sell Investment Units shall be entered into not later than 90 days
after expiration of the Co-Sale Period, and the closing of the sale of the
Investment Units owned by the Transferring Member and all Co-Sale Participants
who have elected to sell Investment Units shall be held simultaneously at such
place and on such date as determined by the Transferring Member and the proposed
purchaser, but in no event later than 150 days (or longer, if the HSR Act so
requires but in no event longer than 180 days) after expiration of the Co-Sale
Period. If within 90 days after the expiration of the Co-Sale Period, the
Transferring Member has not entered into a definitive purchase agreement(s),
and/or if within 150 days (or longer, if the HSR Act so requires) after the
expiration of the Co-Sale Period, the Transferring Member has not completed the
disposition of its Investment Units and those of the electing Co-Sale
Participants in accordance herewith, the sale to the proposed purchaser shall be
prohibited and any attempt to consummate such sale shall be treated as a
violation of Section 9.2 and subject to Section 9.3; provided, that nothing
shall prevent a Transferring Member from seeking to consummate another proposed
sale to such purchaser, subject to the terms and conditions of this Section 9.5.
          (e) For the avoidance of doubt, (i) other than with respect to any
sale of Investment Units by an Offering Member to any Offer Recipient pursuant
to a First Offer, any Transfer by a Transferring Member as to which co-sale
rights would apply under this Section 9.5 is subject to Section 9.4, (ii) if
applicable, compliance with Section 9.4 and this Section 9.5 may be effected
concurrently, (iii) a Co-Sale Participant shall be deemed to have waived its
right of co-sale hereunder if (A) it fails to give notice within the time period
prescribed in Section 9.5(a), (B) it fails timely to enter into a definitive
purchase agreement in accordance with Section 9.5(d), or (C) any Offer Recipient
accepts a First Offer pursuant to Section 9.4.
     Section 9.6 Drag-Along Right.
          (a) If, at any time after the date that is ***** after the Closing
Date and prior to the completion of an Initial Public Offering, one or more
Investment Members (the

44



--------------------------------------------------------------------------------



 



“Drag-Along Transferring Member(s)”) desires to effect a Transfer of all, but
not less than all, of the outstanding Units of the Company by Transferring all
of the its Units and causing all other Members to Transfer all of their
respective Units to a Third Party, then by notice delivered by the Drag-Along
Transferring Member(s) (a “Drag-Along Notice”), each other Investment Member (a
“Drag-Along Participant”) shall have the option, exercisable within 30 days of
the date of delivery of the Drag-Along Notice, to give written notice (the
“Drag-Along Exercise Notice”) to the Drag Along Transferring Member(s) of
whether such Drag-Along Participant elects to (i) purchase all of the Units of
the Drag-Along Transferring Member(s) for the consideration and on the terms
specified in the Drag-Along Notice or (ii) sell all of the Units owned by it to
the Third Party for the consideration and on the terms specified in the
Drag-Along Notice; provided, that any Member to which an Insolvency Event has
occurred (or in the case of Lions Gate, if an Insolvency Event has occurred with
respect to LGEC) may not deliver a Drag-Along Notice pursuant hereto.
          (b) To the extent that any Drag-Along Participant does not make an
election under Section 9.6(a)(i) or (ii) above (in which event, each such
non-replying Drag-Along Participant shall be deemed to have delivered a
Drag-Along Exercise Notice electing to sell all of the Units it owns in the Drag
Transaction), then the consideration to be received by each Member in the
transaction contemplated by Section 9.6(a)(ii) (the “Drag Transaction”) shall be
in cash and the same amount of consideration per Series A Preferred Unit,
Series B-1 Common Unit or Series B-2 Common Unit, as applicable, to be received
by the Drag-Along Transferring Member(s), and the terms and conditions of such
sale shall be the same as those upon which the Drag-Along Transferring Member
sells its Units; provided, that a Drag Transaction may not be completed unless
each Drag-Along Participant receives for its Investment Units a minimum of an
amount of cash consideration equal to not less than the Drag-Along Minimum Price
(as defined on Exhibit A hereto) and each Member receives for its Series B-2
Common Units an amount of cash consideration, on a per Unit basis, equal to the
cash consideration received by the Drag-Along Participants for their Series B-1
Common Units; and, provided further, that the amount of consideration in the
aggregate equal to the Redemption Amount for the Series A Preferred Units
subject to the Drag Transaction shall be allocable to such Series A Preferred
Units and the amount of consideration in the aggregate in excess of such amount
shall be allocable to the Common Units. If any Members are given an option as to
the form and amount of consideration to be received, all Members will be given
the same option.
          (c) The Drag-Along Notice shall set forth the cash consideration to be
paid by the Third Party purchaser for the Units of each series in the Drag
Transaction, the name of the proposed purchaser and the other material terms of
the Drag Transaction. The Drag-Along Notice shall be accompanied by a written
offer from the proposed Transferee to purchase the Units of the Drag-Along
Transferring Member(s), the Drag-Along Participants and any other Member.
          (d) In connection with the Drag Transaction, each Member will agree to
make the same representations, covenants, indemnities and agreements as the
Drag-Along Transferring Member(s) so long as they are made severally and not
jointly and the liabilities thereunder are borne on a pro-rata basis based on
the consideration to be received by each Member, not to exceed such Member’s
proceeds from the sale; provided, that any representation made by a

45



--------------------------------------------------------------------------------



 



Member shall relate only to such Member and its Units and any liability for a
breach thereof shall be borne by such Member.
          (e) At least 10 days prior to the anticipated consummation of the Drag
Transaction, each Member shall deliver to the Company to hold in escrow, pending
transfer of the consideration in respect thereof and the consummation of the
Drag Transaction in accordance with its agreed terms and conditions, (i) the
Units to be transferred by such Member, accompanied by assignment documents duly
executed in blank or in favor of the applicable purchaser together with such
other documents as are necessary to convey to the applicable purchaser the Units
to be transferred by such Member, in form and substance reasonably satisfactory
to such purchaser and (ii) a limited power-of-attorney authorizing the Company
to take all actions necessary to transfer such securities in such Drag
Transaction. In the event that a Member should fail to deliver such assignment
documents and documents and power-of-attorney, the Company shall cause the books
and records of the Company to show that such Units are bound by the provisions
of this Section 9.6 and that the Transfer of such Units to the purchaser in such
sale may be effected without such Member’s consent or surrender of its Units.
          (f) A definitive purchase agreement(s) for the Drag Transaction shall
be entered into not later than 90 days after delivery of the Drag-Along Notice
required to be delivered pursuant to Section 9.6(a), and the closing of the Drag
Transaction shall be held at such place and on such date as determined by the
Drag-Along Transferring Member(s) and the proposed purchaser, but in no event
later than 150 days (or longer, if the HSR Act so requires but in no event
longer than 180 days) after delivery of the Drag-Along Notice required to be
delivered pursuant to Section 9.6(a). Upon the consummation of the Drag
Transaction, the purchaser shall remit directly to each Member, by wire transfer
if available and if requested by the Member, the consideration for such Member’s
Units sold pursuant thereto. If within 90 days after the Drag-Along Transferring
Member(s)’ delivery of the Drag-Along Notice the purchaser in the Drag
Transaction has not entered into a definitive purchase agreement(s), and/or if
within 150 days (or longer, if the HSR Act so requires but in no event longer
than 180 days) after the Drag-Along Transferring Member(s)’ delivery of the
Drag-Along Notice, the purchaser in the Drag Transaction has not purchased all
of the Units to be sold in the Drag Transaction, the sale to such proposed
purchaser shall be prohibited and any attempt to consummate such sale shall be
treated as a violation of Section 9.2 and subject to Section 9.3. The Company
shall return to the Members the assignment and other documents and limited
powers of attorney delivered pursuant to Section 9.6(e); provided, that nothing
shall prevent a Drag-Along Transferring Member from seeking to consummate
another proposed sale to such purchaser, subject to the terms and conditions of
this Section 9.6.
          (g) To the extent that more than one Drag-Along Participant elects to
purchase the Drag-Along Transferring Member(s)’ shares pursuant to
Section 9.6(a) above, each such Drag-Along Participant shall be entitled to
purchase a pro-rata portion of such Units in each series, which pro-rata portion
shall be equal to the number of Units of such series beneficially owned by the
Drag-Along Transferring Member(s) multiplied by a fraction, the numerator of
which is the number of Units of such series beneficially owned by the purchasing
Drag-Along Participant and the denominator of which is the aggregate number of
Units of such series beneficially owned by all Drag-Along Participants electing
to purchase the Units owned by the Drag-Along Transferring Member(s), and shall
pay a pro-rata portion of the aggregate purchase

46



--------------------------------------------------------------------------------



 



price for such series. If a Drag Along Exercise Notice is not delivered by any
Drag-Along Participant prior to the end of the 30-day period referred to above,
then, on such 30th day, each such non-replying Drag-Along Participant shall be
deemed to have delivered a Drag-Along Exercise Notice electing to sell all of
the Units it owns in the Drag-Along Transaction. In the event one or more
Drag-Along Participants elect to purchase the Drag-Along Transferring Member(s)’
Units and one or more other Drag-Along Participants elect to sell their Units
(or are deemed to have elected to sell), the Drag-Along Participants electing to
purchase the Drag-Along Transferring Member(s)’ Units shall be entitled to do so
while the Drag-Along Participants who elected to sell their Units shall not be
entitled to sell. The Drag Along Transferring Member(s) shall be entitled to
consummate the Drag-Along Transaction only if all such Drag-Along Participants
elect or are deemed to have elected to sell. All Members that are not Investment
Members shall also be obligated to sell their Units in a Drag Transaction
consummated pursuant to this Section 9.6. Following the election of any
Drag-Along Participants to purchase the Units of the Drag-Along Transferring
Member(s) (each, a “Drag-Along Purchasing Member”), such Drag-Along Purchasing
Member shall deliver the aggregate purchase price to the Drag Along Transferring
Member(s) at a closing on a date mutually agreed upon by the parties and, in any
event, within 150 days (or longer, if the HSR Act so requires) after the date
that Drag-Along Exercise Notices were due to be delivered pursuant to this
Section 9.6(g). Such purchase price shall, unless otherwise agreed upon by the
Drag-Along Transferring Member(s), be paid in cash, at the closing, by wire
transfer of immediately available funds to an account designated by each
Drag-Along Transferring Member for such purpose at least two Business Days prior
to the closing date. At the closing, the Drag-Along Transferring Member shall
deliver to the Drag-Along Purchasing Member(s) certificates representing the
Units to be transferred to the Drag-Along Purchasing Member(s), duly endorsed
for transfer or accompanied by stock powers duly executed in blank or in favor
of the Drag-Along Purchasing Member(s) and such documents as are necessary to
convey to the Drag-Along Purchasing Member(s) the Units subject to such
purchase, in form and substance reasonably satisfactory to the Drag-Along
Purchasing Member(s).
     Section 9.7 Call Option.
          (a) On or after the date that is ***** after the Closing Date, any
Investment Member (the “Initiating Member”) may, by delivery of a notice (the
“Call Notice”) to the remaining Members (each a “Call Notice Recipient”), elect
to purchase all, but not less than all of the Investment Units owned by such
other Members and, at the Initiating Member’s option, all of the Series B-2
Common Units owned by all other Members; provided, that the aggregate purchase
price for any such Investment Units, as specified in the Call Notice shall be
not less than the Minimum Call Price (as defined on Exhibit A hereto) and the
price for any Series B-2 Common Units, if applicable, shall be the same price,
on a per Unit basis, as the price for the Series B-1 Common Units, as specified
in the Call Notice (the “Call Consideration”); and, provided further, that the
amount of consideration in the aggregate equal to the Redemption Amount for the
Series A Preferred Units subject to the Call Notice shall be allocable to such
Series A Preferred Units and the amount of consideration in the aggregate in
excess of such amount shall be allocable to the Common Units. In addition, at
any time after the date hereof, upon the occurrence of an Insolvency Event with
respect to any Member or, in the case of Lions Gate the occurrence of an
Insolvency Event as to LGEC (the Member affected (which shall be Lions Gate or
its Permitted Transferee in the event of an Insolvency Event of LGEC), the

47



--------------------------------------------------------------------------------



 



“Affected Member”), (i) the remaining Investment Members may collectively
deliver a Call Notice to such Affected Member at which time the remaining
Investment Members will collectively be deemed to be an Initiating Member for
purposes hereof and, subject to the provisions regarding a Counter Offer below,
shall be entitled to purchase their pro-rata portion of the Units of the
Affected Member and (ii) the Affected Member shall not be able to issue a Call
Notice as an Initiating Member pursuant this Section 9.7.
          (b) Each of the Call Notice Recipients that are Investment Members
shall have the option, exercisable within 30 days of the date of delivery of the
Call Notice pursuant to Section 9.7(a), to give written notice (the “Call
Exercise Notice”) to the Initiating Member and each other Call Notice Recipient
of whether such Call Notice Recipient elects to (i) make, individually or
together with any other Investment Member, a counter-offer (a “Counter Offer”)
for all of the Investment Units owned by the Initiating Member and each other
Call Notice Recipient not participating in the Counter Offer and, at the such
Member(s)’ option, all of the Series B-2 Common Units owned by such other
Members, at a price equal to the Call Consideration plus a premium of at least
5% of such Call Consideration or (ii) have the Initiating Member purchase all of
the Investment Units and Series B-2 Common Units, if applicable, such Call
Notice Recipient owns for an amount equal to the Call Consideration. Within
15 days of the date of delivery of a Counter Offer, the Initiating Member and
each other Call Notice Recipient not participating in the Counter Offer shall
give written notice to any Call Notice Recipients or group thereof delivering a
Counter Offer of whether such Member elects to (1) accept the Counter Offer or
(2), in the case of Investment Members, provide a Counter Offer thereto with
Call Consideration not less than 105% of the amount of consideration, on a per
share basis, provided in the Counter Offer. To the extent that the Initiating
Member or a Call Notice Recipient or group thereof elects to provide a Counter
Offer pursuant to clause (b)(1) above, the process described above in this
subsection (b) shall be repeated as necessary with each succeeding offer being
at least 105% of the highest amount offered as Call Consideration on a per Unit
basis by the other Members. Upon acceptance of either the Call Notice or a
Counter Offer all Members other than the Call Recipient(s) or Initiating Member
making the accepted offer, shall be obligated to sell their Investment Units
and, if applicable, Series B-2 Common Units at the price specified in the
accepted Call Notice or Counter Offer. If a Call Exercise Notice or response to
a Counter Offer is not delivered by any Call Notice Recipient or Initiating
Member, as applicable, prior to (I) in the case of the Call Notice, the end of
the 30-day period referred to above or (II) in the case of a Counter Offer, the
end of the 15-day period referred to above, then, on such last day of the
applicable period, each such non-replying Call Notice Recipient shall be deemed
to have delivered a Call Exercise Notice electing to have the Initiating Member
purchase all of the Investment Units and, if applicable, Series B-2 Common Units
it owns or an acceptance of the Counter Offer, as applicable. Following the
election or deemed election of the Members pursuant hereto, the purchasing
Member(s) (each, a “Call Purchasing Member”) shall deliver the aggregate
purchase price to the selling Member(s) (each, a “Call Selling Member”) at the
closing which shall be held on the date specified by the Call Purchasing
Member(s) but not later than the 20th day following the date of the last
acceptance or deemed acceptance of the Call Notice or Counter Offer, as
applicable, governing such a sale (or if the HSR Act is applicable to such
transaction, on the date the waiting period required, including any extensions
thereof, shall have expired but in no event longer than 180 days after such
date). Such purchase price shall, unless otherwise agreed upon by the Call
Selling Member(s) and Call Purchasing Member(s), be paid in cash, at the
closing, by wire transfer of immediately available

48



--------------------------------------------------------------------------------



 



funds to an account designated by the Call Selling Member(s) for such purpose at
least two Business Days prior to the closing date. At the closing, the Call
Selling Member(s) shall deliver to the Call Purchasing Member(s), free and clear
of all Encumbrances, the Units to be transferred to the Call Purchasing
Member(s), accompanied by transfer documents substantially in the form of
Schedule 9.7(b) in favor of the Call Purchasing Member(s) and such other
documents, if any, as are necessary to convey to the Call Purchasing Member(s)
the Units subject to such purchase, in form and substance reasonably
satisfactory to the Call Purchasing Member(s) (such transaction the “Call
Transaction”).
          (c) To the extent that, at any time during the period of twelve
(12) months following the consummation of a Call Transaction, any Call
Purchasing Member consummates a transaction to sell any Units (a “Subsequent
Transaction”), the Call Purchasing Member shall, within two (2) days of the
consummation thereof, provide notice of such Subsequent Transaction to the Call
Selling Members and the Call Selling Members shall be entitled to receive, for
each series of Units their pro-rata share of an amount equal to the product of
(a) the lesser of (i) the number of Units of such series sold by the Call
Purchasing Member in the Subsequent Transaction and (ii) the number of Units of
such series purchased by the Call Purchasing Member in the Call Transaction
times (b) the difference between (i) the Fair Market Value of the consideration
or, in the case of cash, the amount of such cash, received by the Call
Purchasing Member, on a per Unit basis for such series of Units, in the
Subsequent Transaction and (ii) the amount of consideration received by the Call
Selling Member, on a per Unit basis for such series of Units, in the Call
Transaction (such amount, the “Additional Call Amount”). For purposes of the
preceding sentence, the Call Selling Members’ pro-rata share for each series of
Units shall be equal to the Additional Call Amount multiplied by a fraction, the
numerator of which is the number of Units of such series sold by such Call
Selling Member in the Call Transaction and the denominator of which is the
aggregate number of Units of such series sold by all Call Selling Members in the
Call Transaction. Such Additional Call Amount, unless otherwise agreed upon by
the Call Selling Member(s), shall be paid, at the option of the Call Purchasing
Member, in cash or in-kind with the actual consideration received in the
Subsequent Transaction, within 10 days of the closing date of the Subsequent
Transaction (or such later date as is necessary for purposes of determining the
Fair Market Value of the consideration received by the Call Purchasing Member in
the Subsequent Transaction pursuant to Section 9.9 below), by wire transfer of
immediately available funds to an account designated by the Call Selling
Member(s) for such purpose.
     Section 9.8 Transferees to Execute Agreement. Each Member agrees that it
will not, during the term of this Agreement, directly or indirectly, make any
Transfer of all or any portion of the Units beneficially owned by such Member
(including pursuant to Sections 9.5 through 9.7) unless, prior to the
consummation of any such Transfer, the Person to whom such Transfer is proposed
to be made (a “Prospective Transferee”), if not a Member, (i) executes and
delivers this Agreement to the Company and each Member and (ii) delivers to the
Company an opinion of counsel, in form and substance reasonably satisfactory to
the Company, to the effect that the execution of this Agreement by such
Prospective Transferee renders this Agreement a legal, valid and binding
obligation of such Prospective Transferee enforceable against such Prospective
Transferee in accordance with its terms and with respect to such other matters
as the Board of Managers may reasonably request. Upon the execution and delivery
by such Prospective Transferee of this Agreement and, if required, the delivery
of the opinion of counsel referred to

49



--------------------------------------------------------------------------------



 



in clause (ii) of the preceding sentence, Schedule 2.1 shall be amended to
reflect the addition of such Prospective Transferee and such Prospective
Transferee shall be deemed a “Member” for purposes of this Agreement and shall
have the rights and be subject to the obligations of a Member under this
Agreement with respect to all of the Units owned by such Prospective Transferee.
To the extent applicable, any transfer by Lions Gate shall be subject to the
assumption by the Prospective Transferee of the obligations of Lions Gate
regarding the 1% Call Option pursuant to Section 9.10(f).
     Section 9.9 Fair Market Valuation and Methodology.
          (a) Where the provisions of this Agreement indicate that the “Fair
Market Value” is to be determined, each Member will take all actions reasonably
necessary to determine the Fair Market Value, as the case may be, in accordance
with the following. Absent agreement prior to the Notice Date by the Investment
Members participating in the event requiring a determination of Fair Market
Value as to the Fair Market Value, as the case may be, then, by the Notice Date,
each Investment Member participating in such event shall designate an investment
banking firm with the Stated Qualifications to determine the Fair Market Value,
as the case may be (or, if there are more than two Investment Members
participating in such event, one investment banking firm with the Stated
Qualifications selected by the Investment Member that initiates the appraisal
request (or takes the action necessitating that the Fair Market Value be
determined) and one investment banking firm with the Stated Qualifications
selected by the mutual agreement of the other Investment Members participating,
or if they cannot agree, by the Investment Member beneficially owning the
largest number of Investment Units among such other Investment Members). As soon
as practicable, and if possible within 30 days after appointment, each
investment banking firm will make a determination in writing of its initial view
as to the Fair Market Value, as the case may be, and consult with one another
with respect thereto. As soon as practicable, and if possible within 45 days
after the Notice Date, each investment banking firm will make a determination in
writing of its final view as to the Fair Market Value, as the case may be, and
shall deliver such final view to each Member participating in the appraisal
process. If the difference between the higher of the respective final views of
the two investment banking firms and the lower of the respective final views of
the two investment banking firms is less than 10% of the higher of the
respective final views, then the Fair Market Value shall be the average of those
two views. If the difference between the higher of the respective final views of
the two investment banking firms and the lower of the respective final views of
the two investment banking firms is equal to or greater than 10% of the higher
of the respective final views, the participating Investment Members shall
instruct the investment banking firms jointly to designate an investment bank
with the Stated Qualifications as the Mutually Designated Appraiser. The
Mutually Designated Appraiser shall be designated within 60 days from the Notice
Date (or, if later, within 15 days following the determination of the final
views of the two investment banking firms as described above) and shall, as soon
as practicable, and if possible within 15 days of such designation, determine
its final view as to the Fair Market Value, as the case may be, by selecting
only either the higher of the respective final views of the two investment
banking firms or the lower of the respective final views of the two investment
banking firms. The Company shall provide to each of the designated investment
banking firms reasonable access to members of management of the Company and to
the books and records of the Company so as to allow such investment banking
firms to conduct due diligence examinations in scope and duration as are
customary in valuations of this kind. Each of the

50



--------------------------------------------------------------------------------



 



Members and any Permitted Transferee (on its own behalf and on behalf of its
respective Affiliates) agree to cooperate with each of the investment banking
firms and to provide such information as may reasonably be requested. Costs of
the appraisals shall be borne equally by the Members participating in the event
requiring a determination of Fair Market Value, as the case may be.
Notwithstanding the foregoing, in the event a Member does not appoint an
investment banking firm within the time periods specified above, such Member
shall have waived its rights to appoint an investment banking firm and the
determination of the Fair Market Value, as the case may be, shall be made solely
by the investment banking firm of the Investment Member who did appoint an
investment banking firm. Notwithstanding the foregoing, in the case of property
consisting of securities traded in the public markets, the Fair Market Value of
such securities will be equal to the average of the closing price of such
security for the twenty-day trading period immediately preceding the date on
which such valuation is required.
     Section 9.10 1% Call Option.
          (a) In addition to the rights described above, TVGN or its transferee
(the “Option Holder”) shall have an additional right to purchase from Lions Gate
or its transferee (the “Option Issuer”) a number of Series A Preferred Units
equal to 1,000 and a number of Series B-1 Common Units equal to 1,000 (all such
Units in the aggregate, the “1% Call Units”), in accordance with the terms of
this Section 9.10 (the “1% Call Option”).
          (b) The 1% Call Option shall be exercisable by the Option Holder only
in connection with (and shall be conditioned upon) (i) a sale of all of the
Interests in the Company, including a Drag Transaction, (ii) a sale of all or
substantially all of the assets of the Company, (iii) an Initial Public
Offering, (iv) a Transfer by the Option Holder of all of its Units, (v) a
Transfer by the Option Issuer of all of its Units, (vi) a foreclosure by a Third
Party on any Units of the Option Issuer, (vii) a Lions Gate Change in Control
pursuant to clause (iii) of the definition thereof, or (viii) an Insolvency
Event shall have occurred with respect to the Option Issuer or, to the extent
the Option Issuer is Lions Gate, LGEC (each, a “1% Call Event”).
          (c) The Company or the Option Issuer, as applicable, shall give the
Option Holder notice of the proposed occurrence of any 1% Call Event at least 10
Business Days prior to any 1% Call Event. After receipt of such notice, the
Option Holder may, by delivery of a notice (a “1% Call Notice”) to the Option
Issuer, elect to purchase all, but not less than all of the 1% Call Units from
the Option Issuer in accordance with the terms hereof. Such purchase will occur
immediately prior to the occurrence of the 1% Call Event. At the closing of such
purchase, the Option Issuer shall be deemed to have delivered to the Option
Holder, free and clear of all Encumbrances, the 1% Call Units accompanied by
transfer documents substantially in the form of Schedule 9.7(b) (mutatis
mutandis for the terms of this Section 9.10) in favor of the Option Holder. The
Option Issuer shall provide such other documents, if any, as are necessary to
convey to the Option Holder the 1% Call Units subject to such purchase, in form
and substance reasonably satisfactory to the Option Holder.
          (d) The purchase price for the 1% Call Units shall initially be an
amount equal to $2,551,198 (the “1% Call Price); provided, that (i) to the
extent any Capital Contributions are made by the Option Issuer and Option Holder
according to their Percentage Interest in the Units

51



--------------------------------------------------------------------------------



 



and no additional Units are issued with respect thereto, the 1% Call Price shall
be increased by an amount equal to that portion of the Capital Contribution made
in respect of the 1% Call Units and (ii) to the extent that any distributions
are made to the Option Issuer in respect of the 1% Call Units, the 1% Call Price
shall be decreased by an amount equal to that portion of the distribution
attributable to the 1% Call Units (including any distributions made pursuant to
Section 7.2, including clauses (a)(i) or (ii) thereof).
          (e) The 1% Call Price shall paid (or be deemed paid) as follows.
               (i) If the Option Issuer is acquiring all of the Option Holder’s
Units, the Option Issuer will pay an additional amount to the Option Holder in
such sale equal to (i) the purchase price for a number of Units equal to the 1%
Call Units minus (ii) the 1% Call Price (the “Net Price).
               (ii) In all other instances, the 1% Call Price will be paid to
the Option Issuer in cash, unless otherwise agreed by the Option Issuer and the
Option Holder.
          (f) The 1% Call Option will be transferable by the Option Holder in
connection with a sale of all of its Units as otherwise permitted by this
Agreement. The obligations of the Option Issuer pursuant to this Section 9.10
with respect to the 1% Call Option will not be transferable by the Option Issuer
unless, as a result of any proposed Transfer the Option Issuer would no longer
hold the number of Units of the Company necessary to satisfy the 1% Call Option,
in which case the transferee or transferees, as applicable, purchasing Units
from the Option Issuer in such a transaction must expressly assume the
obligations of the Option Issuer under this Section 9.10 (at which time, such
transferee or transferees shall become Option Issuers).
     Section 9.11 Lions Gate Transfer of Units Upon Indemnification Event.
          (a) To the extent that Lions Gate fails to pay the amounts owed or
cure any default giving rise to an Indemnification Event by the date that is
90 days from the date of the Indemnification Event (such failure to so cure or
pay, an “Indemnification Default), Lions Gate shall be deemed to have
transferred, without any further action on behalf of the Company, Lions Gate or
TVGN, an aggregate number of Investment Units (and, to the extent that the value
of the Investment Units owned by Lions Gate cannot satisfy such obligation,
Series B-2 Common Units, if any) with a value (as determined pursuant to
Section 9.11(b)) equal to (i) the Indemnification Amount related to such
Indemnification Event, minus (b) cash received by TVGN in payment of such
Indemnification Amount after the Indemnification Event from or on behalf of
Lions Gate.
          (b) For purposes of Section 9.11(a), the value of any Units
transferred to TVGN by Lions Gate pursuant thereto shall be equal to the lesser
of (a) the aggregate amount of any Capital Contributions made in cash by Lions
Gate with respect to such Units through the date of the Indemnification Event
less the aggregate amount of any distributions received by Lions Gate with
respect to such Units through the date of the Indemnification Event and (b) the
Fair Market Value of such Units on the date of the Indemnification Event.

52



--------------------------------------------------------------------------------



 



ARTICLE X
DISSOLUTION, LIQUIDATION AND TERMINATION
     Section 10.1 No Dissolution. The Company shall not be dissolved by the
admission of additional Members in accordance with the terms of this Agreement.
     Section 10.2 Events Causing Dissolution. The Company shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following
events:
          (a) the expiration of the term of the Company as provided in
Section 2.3;
          (b) a Majority Vote of the Board of Managers to dissolve, wind up and
liquidate the Company;
          (c) the Transfer of all or substantially all the assets of the
Company; or
          (d) the entry against the Company of a decree of judicial dissolution
under Section 18-802 of the Act.
     Section 10.3 Notice of Dissolution. Upon the dissolution of the Company,
the Person or Persons approved by the Members by a vote of two-thirds of the
remaining Voting Units to carry out the winding up of the Company (the
“Liquidating Trustee”) shall promptly notify the Members of such dissolution.
     Section 10.4 Liquidation.
          (a) Upon dissolution of the Company, the Liquidating Trustee shall
immediately commence to wind up the Company’s affairs; provided, that a
reasonable time shall be allowed for the orderly liquidation of the assets of
the Company and the satisfaction of liabilities to creditors so as to enable the
Members to minimize the normal losses attendant upon a liquidation. Each Member
shall be furnished with a statement audited by the Auditors that shall set forth
the assets and liabilities of the Company as of the date of dissolution. Each
Member (and its Affiliates) shall pay to the Company all amounts then owing by
it (and them) to the Company. The proceeds of liquidation shall be distributed,
as realized, in the following order and priority:
               (i) First, to creditors of the Company (including holders of
Units that are creditors to the extent otherwise permitted by law), in
satisfaction of the liabilities of the Company (whether by payment or the making
of reasonable provision for payment thereof), other than liabilities for
distributions to holders of Units;
               (ii) Second, to the Members holding Series A Preferred Units,
pro-rata in accordance with their respective Percentage Interests in such
Series A Preferred Units, until payment in full of the Redemption Amount as of
such date, and
               (iii) Third, to the Members, pro-rata in accordance with the
Members Percentage Interests in the Common Units.

53



--------------------------------------------------------------------------------



 



          (b) To the extent that the Members determine that any or all of the
assets of the Company shall be sold, such assets shall be sold as promptly as
practicable, in a commercially reasonable manner. For purposes of making the
liquidating distributions required by Section 10.4(a), the Liquidating Trustee
may determine, upon the Unanimous Vote of the Board of Managers, whether to
distribute all or any portion of the assets of the Company in kind or to sell
all or any portion of the assets of the Company and distribute the proceeds
therefrom; provided, that in the absence of a Unanimous Vote of the Board of
Managers to the contrary, the assets of the Company shall be sold and not
distributed in kind.
          (c) In the event the assets of the Company are to be distributed in
kind, the Liquidating Trustee shall deliver a notice to each Member setting
forth the value assigned to each asset and the Member to which the Liquidating
Trustee proposes such asset be distributed. Each Member shall have 15 days to
dispute such valuation, and if no notice of dispute is delivered to the
Liquidating Trustee and the other Members, the notice of valuation shall become
final and binding on all parties. If such notice of dispute is delivered, the
matter shall be submitted to a nationally recognized investment banking firm,
accounting firm or valuation firm selected by the Liquidating Trustee from a
list of three such firms provided by the disputing Member. The banking,
accounting or valuation firm shall make a decision within 60 days of referral,
which decision shall be final and binding, and the fees and expenses of such
firm shall be borne by the Company.
     Section 10.5 Termination. The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
holders of Units in the manner provided for in this Article X, and the
Certificate shall have been cancelled in the manner required by the Act.
     Section 10.6 Claims of the Members. The Members shall look solely to the
Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
any other Member or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance upon dissolution or termination of the Company or otherwise.
ARTICLE XI
LIABILITY AND INDEMNIFICATION
     Section 11.1 Liability of Members. Except as otherwise required by the Act
or this Agreement, all debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Covered Person.

54



--------------------------------------------------------------------------------



 



     Section 11.2 Indemnification by the Company.
          (a) To the fullest extent permitted by applicable Law, subject to this
Section 11.2(a), the Company shall indemnify in cash each Covered Person for all
losses, damages, liabilities, deficiencies, claims, interest, awards, judgment,
penalties, costs and expenses (including reasonable attorneys’ fees, costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing) (collectively, “Losses”) incurred by such Covered Person who was
or is a party or is threatened to be made a party to any threatened, pending or
completed Action, whether civil, criminal, administrative or investigative, by
reason of the fact that such Covered Person is or was a Member, Manager,
officer, employee, or agent of the Company, or is or was serving at the request
of the Company as a director, manager, officer, employee, or agent of any other
Person; provided, that any indemnity under this Section 11.2 shall be provided
out of and to the extent of Company assets only, and no other Covered Person
shall have any personal liability on account thereof. Notwithstanding the
foregoing, in no event shall the Company be required to indemnify (i) any Person
in respect of any claim, issue or matter as to which such Person has been
adjudged to be liable as a result of such Person’s gross negligence or willful
misconduct, (ii) any Member or any member of the Board of Managers appointed by
such Member in respect of any action brought by or on behalf of a Member, or
(iii) any Person in respect of any claim, issue or matter brought by the Company
under any Affiliate Agreement.
          (b) (i) In the event that any claim, demand, action, suit or
proceeding shall be instituted or asserted or any Losses shall arise in respect
of which indemnity may be sought by a Covered Person pursuant to
Section 11.2(a), such Covered Person shall promptly notify the Company thereof
in writing. The failure to provide notice, however, shall not release the
Company from any of its obligations hereunder except to the extent that the
Company is materially prejudiced by such failure.
               (ii) The Company shall have the right, exercisable subject to the
approval of the disinterested Members, to participate in and control the defense
of any such claim, demand, action, suit or proceeding and, in connection
therewith, to retain counsel reasonably satisfactory to each Covered Person, at
the Company’s expense, to represent each Covered Person and any others the
Company may designate in such claim, demand, action, suit or proceeding. The
Company shall keep the Covered Person advised of the status of such claim,
demand, action, suit or proceeding and the defense thereof and shall consider in
good faith recommendations made by the Covered Person with respect thereto.
               (iii) In any such claim, demand, action, suit or proceeding, any
Covered Person shall have the right to retain its own counsel at its own
expense; provided, that the fees and expenses of such Covered Person’s counsel
shall be at the expense of the Company if (A) each other Member and such Covered
Person shall have mutually agreed to the retention of such counsel, (B) the
Company shall have failed, within a reasonable time after having been notified
of the existence of an indemnified claim, to assume the defense of such
indemnified claim or (C) the named parties to any such claim, demand, action,
suit or proceeding (including any impleaded parties) include both the Company
and such Covered Person and representation of both parties by the same counsel
would be inappropriate in the judgment of the Covered Person (as evidenced by an
opinion of counsel) due to actual or potential differing interests

55



--------------------------------------------------------------------------------



 



between them and the Company shall have failed, within a reasonable time after
having been notified of the Covered Person’s objection under this
Section 11.2(b)(iii)(C) to such joint representation, to retain counsel for such
Covered Person reasonably satisfactory to such Covered Person. It is understood
that the Company shall not, in respect of the legal expenses of any Covered
Person, in connection with any claim, demand, action, suit or proceeding or
related claims, demands, actions, suits or proceedings in the same jurisdiction,
be liable for the fees and expense of more than one separate firm (in addition
to any local counsel reasonably satisfactory to the Company) for all such
Covered Persons and that all such fees and expenses shall be reimbursed as they
are incurred; provided, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of a
Covered Person (as evidenced by an opinion of counsel) for the same counsel to
represent such Covered Person and any other Covered Person, then such Covered
Person shall be entitled to retain its own counsel, in each jurisdiction for
which the Covered Person reasonably determines counsel is required, at the
expense of the Company.
               (iv) The Company shall not be liable for any settlement of any
claim, demand, action, suit or proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with such consent or if there be a final judgment for the plaintiff, the Company
agrees to indemnify each Covered Person, to the extent provided in
Section 11.2(a), from and against all Losses by reason of such settlement or
judgment. The Company shall not effect any settlement of any pending or
threatened claim, demand, action, suit or proceeding in respect of which any
Covered Person is seeking indemnification hereunder without the prior written
consent of each such Covered Person (which consent shall not be unreasonably
withheld or delayed by any such Covered Person), unless such settlement includes
an unconditional release of each such Covered Person from all liability and
claims that are the subject matter of such claim, demand, action, suit or
proceeding.
               (v) As necessary or useful to the defending party in effecting
the foregoing procedures, the parties shall cooperate in the execution and
delivery of agreements, instruments and other documents and in the provision of
access to witnesses, documents and property (including access to perform
interviews, physical investigations or other activities).
               (vi) No amendment or repeal of any of the provisions of this
Agreement shall limit or eliminate the benefits provided to Covered Persons
under this Section 11.2 or this Article XI.
     Section 11.3 Advancement of Expenses. To the fullest extent permitted by
applicable Law, expenses (including legal fees) actually and reasonably incurred
by a Covered Person in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified therefor as authorized in Section 11.2.

56



--------------------------------------------------------------------------------



 



ARTICLE XII
OTHER AGREEMENTS
     Section 12.1 Right to Purchase New Units.
          (a) The Company hereby grants to each Investment Member the right to
purchase its pro-rata portion of all or any part of any New Units that the
Company may, from time to time, propose to sell or issue, which pro-rata portion
shall be equal to the product of (i) the New Units, if any, that the Company
proposes to issue at such time and (ii) such Member’s Percentage Interest in the
Investment Units; provided, that the rights hereunder shall not apply, in each
case, to the following issuances so long as the issuance, plan, agreement or
arrangement, as applicable, is approved by the Board of Managers, (A) New Units
issued in connection with an additional Capital Contribution of a Member
pursuant to Section 4.4, (B) rights, warrants or options to acquire New Units
issued pursuant to an option plan, employment agreements, compensation
arrangements or otherwise to employees of the Company or any of its
Subsidiaries, and any New Units issued upon exercise of the foregoing, provided,
that any of the foregoing such plans, agreements and arrangements do not have as
their primary purpose the raising of additional equity capital for the Company,
(C) New Units issued as direct consideration in connection with an acquisition
or business combination (whether through a merger, recapitalization or
otherwise) by the Company of another Person, or of any interest in another
Person, (D) New Units issued as distributions, (E) New Units issued to banks,
lessors, financial institutions and licensors in connection with non-equity
financing transactions, (F) New Units issued to strategic partners of the
Company and (G) New Units issued in payment of a loan to a Member pursuant to
Section 8.3(c). The purchase right provided in this Section 12.1 shall apply at
the time of issuance of any right, warrant or option or convertible or
exchangeable security and not to the conversion, exchange or exercise thereof.
          (b) The Company shall give written notice of a proposed issuance or
sale described in Section 12.1(a) to the Investment Members within five
(5) Business Days following any meeting of the Board of Managers at which any
such issuance or sale is approved and at least 15 days prior to the proposed
issuance or sale. Such notice (the “Issuance Notice”) shall set forth the
material terms and conditions of such proposed transaction, including the name
of any proposed purchaser(s), the proposed manner of disposition, the number of
Investment Units proposed to be issued, the proposed issuance date and the
proposed purchase price per Unit. Such notice shall also be accompanied by any
written offer from the prospective purchaser, if applicable, to purchase such
New Units. In the event any portion of the purchase price per Unit to be paid by
any proposed purchaser is to be paid in non-cash consideration, the value of any
such non-cash consideration per Unit shall be the fair market value thereof as
determined by the Board of Managers).
          (c) At any time during the 15 day period following the receipt of an
Issuance Notice, each Investment Member shall have the right to elect to
purchase its pro-rata portion, as set forth in Section 12.1(a), of the number of
New Units to be issued at the purchase price per Unit set forth in the Issuance
Notice and upon the other terms and conditions specified in the Issuance Notice
by sending irrevocable written notice to the Company (a “Subscription Notice”),
which notice shall state that such Member elects to exercise its rights
hereunder and shall state the maximum number of New Units sought for purchase,
including the number of New Units

57



--------------------------------------------------------------------------------



 



such Member would elect to purchase if one or more other Members do not elect to
purchase their full pro-rata portion of New Units. In the event any Member
elects to purchase less than all of the New Units it is entitled to purchase in
accordance with Section 12.1(a) (such remaining securities, the “Unsubscribed
Units”), the Unsubscribed Units shall be allocated among the Members that have
elected to purchase their full pro-rata portion of New Units, pro-rata in
accordance with the respective number of Investment Units held by each such
Member, up to the maximum number of Investment Units elected for purchase by the
respective Member as set forth in its Subscription Notice. The Company shall,
within five (5) days after the date Subscription Notices were due to be received
pursuant to this Section, notify each Member that has elected to purchase New
Units as to the number of New Units to be purchased by such Member pursuant to
the above allotments, and such Member shall then be obligated to purchase such
number of New Units on the terms and conditions set forth in the Issuance
Notice.
          (d) The purchase of the New Units by all electing Investment Members
shall be consummated concurrently with the consummation of the issuance or sale
described in the Issuance Notice; provided, that the closing of any purchase by
any Member may be extended beyond the closing of the transaction described in
the Issuance Notice to the extent necessary to obtain required governmental
approvals and other required approvals.
          (e) If effective acceptances have not been received by the Company
from the Members (in the aggregate) pursuant to Section 12.1(c) in respect of
all of the New Units to be issued, the Company shall be free to complete the
proposed issuance or sale of the New Units described in the Issuance Notice with
respect to which Members failed to exercise the option set forth in this
Section 12.1 on terms no less favorable to the Company than those set forth in
the Issuance Notice (except that the amount of securities to be issued or sold
by the Company may be reduced); provided, that (i) such issuance or sale is
closed within 90 days (or longer, if the HSR Act so requires) after the
Subscription Notices were due to be received pursuant to Section 12.1(c) and
(ii) the price at which the New Units are sold must be equal to or higher than
the purchase price described in the Issuance Notice. In the event that the
Company has not sold such New Units within such 90-day period (or longer, if the
HSR Act so requires), the Company shall not thereafter issue or sell any New
Units, without first again offering such securities to the Members in the manner
provided in this Section 12.1.
     Section 12.2 Further Assurances. Each of the Members hereto shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws to consummate and make effective the
transactions contemplated hereunder, including, without limitation, using
reasonable efforts to obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of the competent Governmental
Authorities. Without limiting the generality of the foregoing, the parties
shall, when required in order to effect the transactions contemplated hereunder,
make all necessary filings, and thereafter make any other required or
appropriate submissions under the HSR Act and shall supply as promptly as
practicable to the appropriate Governmental Authority any additional information
and documentary material that may be requested pursuant to the HSR Act. Each of
the parties shall cooperate with the other parties when required in order to
effect the transactions contemplated hereunder. In case at any time after the
date hereof, any further action is necessary or desirable to carry out the
purposes of

58



--------------------------------------------------------------------------------



 



this Agreement, the proper officers and directors of each of the parties shall
use their commercially reasonable efforts to take all such action.
     Section 12.3 Waiver of Fiduciary Duties/Corporate Opportunities. This
Agreement is not intended to, and does not, create or impose any fiduciary duty
on any of the Members hereto or their respective Affiliates or designees on the
Board of Managers. Further, each Member hereby to the fullest extent permitted
by law, waives any and all fiduciary duties that, absent such waiver, may be
implied by Law, and in doing so, recognizes, acknowledges and agrees that the
duties and obligations of the Members to one another and to the Company are only
as expressly set forth in this Agreement.. Subject to any non-competition
obligations under the Purchase Agreement, without any accountability to the
Company or any Member by virtue of this Agreement:
          (a) Each Member and its Affiliates, and their respective officers,
directors, shareholders, partners, members, agents and employees (collectively,
a “Corporate Opportunities Group”), shall not in any way be prohibited or
restricted from engaging or investing in, independently or with others, any
business opportunity of any type or description;
          (b) Neither the Company nor any Member or such Member’s Corporate
Opportunities Group shall have any right in or to such other business
opportunities of any other Member or such other Member’s Corporate Opportunities
Group or to the income or proceeds derived therefrom;
          (c) No Member or its Corporate Opportunities Group shall be obligated
to present any business opportunity to the Company or any other Member or such
other Member’s Corporate Opportunities Group, even if the opportunity is of the
character that, if presented to the Company, could be taken by the Company, or
if presented to any other Member or other Member’s Corporate Opportunities
Group, could be taken by such Persons; and
          (d) Each Member and its Corporate Opportunities Group shall have the
right to hold any such business opportunity for its own account or to recommend
such opportunity to Persons other than the Company, any other Member or any
Person in such other Member’s Corporate Opportunities Group.
     Section 12.4 Public Announcements. TVGN and Lions Gate shall consult with
each other before issuing, and provide each other party the opportunity to
review and comment upon, any press release or other public statement with
respect to this Agreement, the Company or the Company’s business or operations,
and shall not issue any such press release or make any such public statement
prior to such consultation, except as may be required by applicable Law;
provided, that the initial announcement of the transaction shall be mutually
approved. For the avoidance of doubt, no disclosure permitted under Section 12.5
shall be deemed a “public statement”.
     Section 12.5 Confidential Information.
          (a) Except as otherwise provided in this Section 12.5, each Member
(i) shall, and shall cause its officers, directors, principals, employees,
advisors, auditors, agents, bankers and other representatives (collectively,
“Representatives”) to, maintain in strictest confidence the

59



--------------------------------------------------------------------------------



 



terms of this Agreement and any and all information and data relating to the
Company, the Company Business or the other Members that is proprietary to the
Company or such other Member, as applicable, or otherwise not available to the
general public, irrespective of the form of the information, including, without
limitation, information concerning intellectual property, customer and supplier
lists, pricing information, marketing plans, market studies, client development
plans, business acquisition plans and all other proprietary information or data
of the Company or of the other Members and all notes, analyses, compilations,
studies, forecasts, interpretations or other documents prepared by a receiving
Member or its Representatives that contain, reflect or are based upon, in whole
or in part, the information furnished to or acquired by such Member
(“Confidential Information”), (ii) shall not disclose, and shall cause its
Representatives not to disclose, Confidential Information to any Person other
than to the other Members and the Company and their respective Representatives
and (iii) shall not use, and shall cause its Representatives not to use,
Confidential Information other than in connection with the business of the
Company.
          (b) Notwithstanding Section 12.5(a):
               (i) Any Member may disclose Confidential Information to the
extent consented to by the Majority Vote of the Board of Managers and, if
applicable, the Member(s) to whom such Confidential Information relates;
               (ii) Any Member may disclose Confidential Information for bona
fide business purposes on a strict “need-to-know” basis to its Affiliates, its
board of directors (or equivalent governing body) and its Representatives;
provided, that in each such case, each such Person agrees to be bound by the
terms of this Section 12.5 and such Member takes such precautionary measures as
may be required to ensure compliance with this Section 12.5 by any of its
Affiliates, Representatives and other Persons to whom it may disclose
Confidential Information in accordance with this Section 12.5(b)(ii);
               (iii) any Member may disclose Confidential Information to its
financing sources, or other Persons holding or considering acquiring (whether
directly or indirectly) an equity or profits interest in, or equity security of,
or all or substantially all of the assets of, or merging with, such Member (or
any Affiliate thereof) so long as prior to any such disclosure such other Person
executes a confidentiality agreement to the effect set forth in this
Section 12.5;
               (iv) Any Member may provide or require the Company to provide
Confidential Information to a prospective purchaser of such Member’s Units for
purposes of a reasonable bona fide due diligence by such prospective purchaser
in connection with the possible purchase of such offeror Member’s Units;
provided, that (i) such prospective purchaser has delivered to such offeror
Member an officer’s certificate certifying that it has a bona fide interest in
acquiring the Units of such offeror Member, (ii) prior to any such disclosure,
such prospective purchaser executes a confidentiality agreement to the effect
set forth in this Section 12.5, (iii) such disclosure, to the extent it requires
an inspection of the books of account or other business records of the Company,
occurs during normal business hours of the Company and does not unreasonably
interfere with the normal operations of the Company and (iv) within 60 days of
receiving any Confidential Information, such prospective purchaser promptly
returns all

60



--------------------------------------------------------------------------------



 



materials delivered to it pursuant to this Section 12.5 (including all copies
thereof) and all analyses, computations, studies or other written or tangible
material (including all copies thereof) prepared by such prospective purchaser
that includes any Confidential Information;
               (v) Any Member may disclose Confidential Information to the
extent necessary to assert any right or defend any claim arising under this
Agreement;
               (vi) Any Member may disclose Confidential Information to the
extent such disclosure is required by Law or legal process (including pursuant
to any listing agreement with, or the rules or regulations of, any national
securities exchange or national quotation system on which any securities of such
Member are listed or traded); and
               (vii) Any Member may disclose Confidential Information to the
extent legally compelled to do so under the terms of a subpoena, order, civil
investigative demand or similar process issued by a Governmental Authority;
provided, that prior to any such disclosure, such Member shall, to the extent
legally permissible: (A) promptly notify the Board of Managers of the existence,
terms and circumstances surrounding such request; (B) consult with the Board of
Managers regarding the advisability of taking legally available steps to resist
or narrow such disclosure; (C) furnish only that portion of the Confidential
Information that, in the opinion of independent counsel for such Member, such
Member is legally compelled to disclose; and (D) cooperate with the Board of
Managers (or any other Person having an interest in the Confidential
Information) to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.
          (c) Any Member providing Confidential Information to any other Person
in accordance with Section 12.5(b) shall be liable to the Company and the other
Members for, and shall indemnify and hold harmless the Company and the other
Members from and against, any and all Losses sustained or incurred by the
Company and such other Members arising out of or otherwise resulting from the
disclosure of such Confidential Information to such other Person or the
disclosure by such other Person of Confidential Information in violation of the
applicable confidentiality agreement.
          (d) Notwithstanding Section 12.5(b), neither the Company nor any
Member shall disclose or provide any Confidential Information to any Person if
such disclosure or provision is prohibited by any agreement between the Company
and any Person (including any Member or Affiliate thereof and other than this
Agreement).
          (e) The provisions of Section 12.5(a) shall not apply to, and
Confidential Information shall not include:
               (i) any information that is or has become generally available to
the public other than as a result of disclosure by a Member (or any Affiliate or
Representative thereof) in breach of any of the provisions of this Section 12.5;
               (ii) any information that has been independently developed by a
Member (or any Affiliate or Representative thereof); provided, that it is
developed entirely from sources other than Confidential Information and
otherwise without violating any of the

61



--------------------------------------------------------------------------------



 



provisions of this Agreement or any other similar agreement to which such Member
(or any Affiliate or Representative thereof) is bound; or
               (iii) any information made available to a Member (or any
Affiliate or Representative thereof) on a non-confidential basis by any Third
Party who is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation to the Company, another Member (or any
Affiliate or Representative thereof) or any other Person.
          (f) The obligations of each Member under this Section 12.5 shall
survive for so long as such Member remains a Member, and for the longer of
(i) one (1) year after the date such Member ceases to be a Member and (ii) the
date that is five (5) years after the Closing Date, notwithstanding the
termination of the Company, such Member’s Transfer of its Units, and/or any
Person ceasing to be an Affiliate of such Member.
     Section 12.6 New Investors to Execute Agreement. The Company shall not, at
any time prior to the termination of this Agreement, issue any Units or issue or
resell any security convertible or exchangeable into Units or register any
transfer of Units unless, prior to the consummation of any such issuance or
sale, each Person to whom such security is proposed to be issued, sold or
transferred executes and delivers this Agreement to the Company and each Member.
Upon the execution and delivery by any Person of this Agreement, Schedule 2.1
hereto shall be revised to include the name of such Person and such Person shall
be deemed a “Member” for purposes of this Agreement and shall have the rights
and be subject to the obligations of a Member as such under this Agreement.
     Section 12.7 Cooperation Upon a Change in Accounting Rules. The Members and
the Company hereby agree to cooperate in good faith to the extent that any
change in GAAP after the date hereof causes the Company to lose its status as a
consolidated entity with Lions Gate; provided, that in no circumstance shall
TVGN be required to take any action that would materially adversely affect its
rights or obligations hereunder, or require it to sell any Units or make any
Capital Contribution in order to effect such consolidation.

62



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL PROVISIONS
     Section 13.1 Fees and Expenses. Except as otherwise provided herein, all
fees and expenses incurred in connection with or related to this Agreement and
the transactions contemplated hereby shall be paid by the Company.
     Section 13.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of the Members
required to vote on such an amendment or modification pursuant to Section 5.7.
     Section 13.3 Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.
     Section 13.4 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier service
or (c) on the earlier of confirmed receipt or the fifth Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered, if to the
Company, to the address set forth below, or if to any Member, to the addresses
set forth in Schedule 2.1 hereto, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice:
TV Guide Entertainment Group, LLC
1800 North Highland Avenue, 7th Floor
Hollywood, California 90028
Attention: Senior Vice President, Business Affairs

63



--------------------------------------------------------------------------------



 



     Section 13.5 Interpretation. When a reference is made in this Agreement to
a Section, Schedule, Article or Exhibit such reference shall be to a Section,
Schedule, Article or Exhibit of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Exhibit are
for convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation”, unless otherwise specified. When a reference is made in
this Agreement to any agreement or document, such reference shall be to such
agreement or document as amended, unless otherwise indicated.
     Section 13.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Purchase Agreement constitute the entire agreement,
and supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the parties with respect to the subject
matter of this Agreement. Notwithstanding any oral agreement of the parties or
their Representatives to the contrary, no party to this Agreement shall be under
any legal obligation to enter into or complete the transactions contemplated
hereby unless and until this Agreement shall have been executed and delivered by
each of the parties.
     Section 13.7 No Third-Party Beneficiaries. Except as provided in
Article XI, nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement. Without limiting the
foregoing, any obligation of the Members to provide additional funding to the
Company in the circumstances set forth in Section 4.4 of this Agreement is an
agreement only between the Members, and no other person or entity shall have any
rights to enforce such obligations.
     Section 13.8 Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.
     Section 13.9 Jurisdiction.
          (a) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF DELAWARE
OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE PARTIES HERETO HEREBY ACCEPT, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE ANY OBJECTION, INCLUDING

64



--------------------------------------------------------------------------------



 



ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON OTHER GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.
          (b) SERVICE OF PROCESS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER
DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENT TO SUCH SERVICE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES WITH RESPECT TO
OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF EACH PARTY SET FORTH IN
SECTION 13.4 OR SCHEDULE 2.1, AS APPLICABLE (AND SHALL BE EFFECTIVE WHEN SUCH
MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN). THE PARTIES HERETO AGREE THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

65



--------------------------------------------------------------------------------



 



     Section 13.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void, except in
connection with any Transfer of Units permitted under Article IX; provided, that
either party may assign this Agreement to any Permitted Transferee without the
prior consent of the other party; and provided further, that no assignment shall
limit the assignor’s obligations hereunder. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns. Specific references
to a party (e.g., to TVGN or to Lions Gate) shall be deemed to mean such party
together with its Permitted Transferees.
     Section 13.11 Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties further hereby waives (a) any defense
in any action for specific performance that a remedy at law would be adequate
and (b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.
     Section 13.12 Currency. All references to “dollars” or “$” or “US$” in this
Agreement refer to United States dollars, which is the currency used for all
purposes in this Agreement.
     Section 13.13 Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     Section 13.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 13.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

66



--------------------------------------------------------------------------------



 



     Section 13.16 Facsimile Signature. Executed copies of the signature pages
of this Agreement sent by facsimile or transmitted electronically in either
Tagged Image Format Files or Portable Document Format shall be treated as
originals, fully binding and with full legal force and effect, and the parties
waive any rights they may have to object to such treatment.
     Section 13.17 Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.
     Section 13.18 No Presumption Against Drafting Party. Each of the parties
hereto acknowledges that it has been represented by counsel in connection with
this Agreement and the transactions contemplated by this Agreement. Accordingly,
any rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.
[The remainder of this page is intentionally left blank.]

67



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have entered into this
Agreement or have caused this Agreement to be executed as of the date first
written above by their respective officers thereunto duly authorized.

            TV GUIDE ENTERTAINMENT GROUP, LLC,
a Delaware corporation
      By:   /s/ James Keegan         Name:   James Keegan        Title:        
  TVGN HOLDINGS, LLC,
a Delaware limited liability company
      By:   /s/ Andrew Gessow         Name:   Andrew Gessow        Title:      
    LIONSGATE CHANNELS INC.,
a Delaware corporation
      By:   /s/ James Keegan         Name:   James Keegan        Title:        

[Signature Page to Members Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Members, Addresses, Capital Contributions and Units

                                      Cash Amount/Initial                 Asset
Value of                 Capital                 Contributions                
Deemed Made On     Member   Address   Closing Date   Units on Closing Date
TVGN Holdings, LLC
  TVGN Holdings, LLC                
 
  320 Park Avenue, Floor 18                
 
  New York, New York 10022                
 
  Attn: Greg O’Hara   $ 125,008,699.00     49,000 Series A Preferred Units
 
                       
 
  With a Copy to:                
 
                       
 
  Judah A. Shechter                
 
  c/o One Equity Partners III, L.P.                
 
  270 Park Avenue                
 
  New York, New York 10017   $ 0.00     49,000 Series B-1 Common Units
 
                       
Lionsgate Channels, Inc.
  Lionsgate Channels, Inc.                
 
  2700 Colorado Avenue, Suite 200                
 
  Santa Monica, California 90404                
 
  Attn: General Counsel   $ 130,111,095.00     51,000 Series A Preferred Units
 
                       
 
  With a Copy to:                
 
                       
 
  Robert Haymer                
 
  O’Melveny & Myers LLP                
 
  1999 Avenue of the Stars, 7th Floor                
 
  Los Angeles, California 90067   $ 0.00     51,000 Series B-1 Common Units

 



--------------------------------------------------------------------------------



 



Schedule 5.5(a)
Initial Managers and Chair of the Board

     
TVGN Managers
  Greg O’Hara     Jody Gessow     Colin Farmer       Lions Gate Managers   Jon
Feltheimer     Brian Goldsmith       Initial Chair of the Board   [To be
appointed by the TVGN Managers]

 



--------------------------------------------------------------------------------



 



Schedule 5.14
Initial Officers

      Title   Name       Chairman   Allen Shapiro       Executive Vice President
and Secretary   B. James Gladstone       Vice President   Ryan O’Hara       Vice
President and Treasurer   Jim Keegan

 



--------------------------------------------------------------------------------



 



Exhibit A
Certain Defined Terms
“Drag-Along Minimum Price” means an amount equal to the product of ***** times
the *****.
“Minimum Call Price” means an amount equal to the product of ***** times the
*****

 